Exhibit 10.1

AGREEMENT AND PLAN OF MERGER

This AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made and entered into as
of September 4, 2007, by and among CaminoSoft Corp., a California corporation
(“Parent”), CC Merger Corp., a Nevada corporation and a wholly owned subsidiary
of Parent (“Merger Sub”), and Shea Development Corp., a Nevada corporation (the
“Company”).  Parent, Merger Sub and the Company are collectively referred to
herein as the “Parties,” and each is a “Party”.  Capitalized terms used and not
otherwise defined herein have the meanings set forth in Article 1.

RECITALS

WHEREAS, the respective Boards of Directors of Parent, Merger Sub and the
Company have deemed it advisable and in the best interests of their respective
corporations and shareholders that Parent, Merger Sub and the Company enter into
a business combination transaction;

WHEREAS, in furtherance thereof, the respective Boards of Directors of Parent,
Merger Sub and the Company each have approved and declared advisable this
Agreement and the merger of Merger Sub with and into the Company (the “Merger”),
upon the terms and subject to the conditions set forth in this Agreement and in
accordance with the provisions of the Nevada Revised Statutes (the “NRS”);

WHEREAS, the respective Boards of Directors of Parent and the Company have
determined to recommend to their respective shareholders the approval and
adoption of this Agreement and the Merger; and

WHEREAS, in connection with the Merger, the parties desire to make certain
representations, warranties, covenants and agreements and also to prescribe
various conditions to the Merger, upon the terms and subject to the conditions
contained herein.

NOW, THEREFORE, in consideration of the covenants, promises, representations and
warranties set forth herein, and for other good and valuable consideration,
intending to be legally bound hereby the parties agree as follows:


ARTICLE 1
DEFINITIONS


1.1           CERTAIN DEFINITIONS.  THE FOLLOWING TERMS SHALL, WHEN USED IN THIS
AGREEMENT, HAVE THE FOLLOWING MEANINGS:

“Affiliate” means, with respect to any Person: (i) any Person directly or
indirectly owning, controlling or holding with power to vote ten percent (10%)
or more of the outstanding voting securities of such other Person (other than
passive or institutional investors); (ii) any Person ten percent (10%) or more
of whose outstanding voting securities are directly or indirectly owned,
controlled or held with power to vote, by such other Person; (iii) any Person
directly or indirectly controlling, controlled by or under common control with
such other Person; and (iv) any officer, director or partner of such other
Person. “Control” for the foregoing


--------------------------------------------------------------------------------


purposes shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities or voting interests, by
contract or otherwise;

“Agreement” shall have the meaning set forth in the Recitals of this Agreement;

“Business Day” means any day other than Saturday, Sunday or a day on which
banking institutions in Los Angeles, California, are required or authorized to
be closed;

“Alternative Acquisition” shall have the meaning set forth in Section 5.12 of
this Agreement;

“Capital Increase” shall have the meaning set forth in Section 5.4 of this
Agreement;

“Certificates” shall have the meaning set forth in Section 2.9 of this
Agreement;

“Change of Control,” with respect to any Person, means (i) a liquidation or
dissolution of such Person; (ii) a merger or consolidation of such Person with
or into another corporation or entity in which such Person is not the surviving
corporation or other business entity (other than a merger with a wholly owned
subsidiary); (iii) a merger or consolidation of such Person (or a triangular
merger involving a subsidiary of the Company) where such Person is the surviving
corporation but with respect to which the shareholders of such Person
immediately prior to the merger or consolidation hold less than 50% of the
outstanding Common Stock of such Person immediately following the merger or
consolidation; or (iv) an underwritten initial public offering by such Person of
its common stock;

“Closing” shall have the meaning set forth in Section 2.2 of this Agreement;

“Closing Date” shall have the meaning set forth in Section 2.2 of this
Agreement;

“Collateral Documents” means the Confidential Disclosure Schedules to this
Agreement;

“Company” shall have the meaning set forth in the preamble of this Agreement;

“Company Common Stock” shall have the meaning ascribed to it in Section 2.7 of
this Agreement;

“Company Option Plan” shall have the meaning ascribed to it in Section 2.7 of
this Agreement;

“Company Preferred Stock” shall mean, collectively, the Company Series A
Preferred Stock and Company Series B Preferred Stock;

“Company Series A Preferred Stock” shall mean the 3,800,000 shares of the
Company’s Series A Preferred Stock issued and outstanding;

“Company Series B Preferred Stock” shall mean the 4,600,000 shares of the
Company’s Series B Preferred Stock issued and outstanding;

2


--------------------------------------------------------------------------------


“Company Financial Statement Date” shall have the meaning set forth in Section
3.8 of this Agreement;

“Continuing Employees” shall have the meaning set forth in Section 5.2 of this
Agreement;

“Contracts” shall have the meaning set forth in Section 3.16 of this Agreement;

“Dissenting Shares” shall have the meaning set forth in Section 2.15 of this
Agreement;

“Effective Time” shall have the meaning set forth in Section 2.3 of this
Agreement;

“Effective Date” shall have the meaning set forth in Section 2.3 of this
Agreement;

“Eligible Warrant” shall have the meaning set forth in Section 2.7(b) of this
Agreement;

“Eligible Warrant Agreements” shall have the meaning set forth in Section 2.9 of
this Agreement;

“Encumbrance” means any material mortgage, pledge, lien, encumbrance, charge,
security interest, security agreement, conditional sale or other title retention
agreement, limitation, option, assessment, restrictive agreement, restriction,
adverse interest, restriction on transfer or exception to or material defect in
title or other ownership interest (including but not limited to restrictive
covenants, leases and licenses);

“Equity Equivalents” shall have the meaning set forth in Section 3.3(b) of this
Agreement;

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended;

“Exchange Act” means the Securities Exchange Act of 1934, as amended;

“Exchange Ratio” shall have the meaning set forth in Section 2.7(c) of this
Agreement;

“GAAP” means U.S. generally accepted accounting principles consistently applied,
as in effect from time to time;

“Indemnified Party” shall have the meaning set forth in Section 7.3 of this
Agreement;

“Indemnifying Party” shall have the meaning set forth in Section 7.3 of this
Agreement;

“Intellectual Property” means all trademarks and trademark rights, trade names
and trade name rights, service marks and service mark rights, service names and
service name rights, patents and patent rights, utility models and utility model
rights, copyrights, mask work rights, brand names, trade dress, product designs,
product packaging, business and product names, logos, slogans, rights of
publicity, trade secrets, inventions (whether patentable or not), invention
disclosures, improvements, processes, formulae, industrial models, processes,
designs, specifications, technology, methodologies, computer software (including
all source code and

3


--------------------------------------------------------------------------------


object code), firmware, development tools, flow charts, annotations, all Web
addresses, sites and domain names, all data bases and data collections and all
rights therein, any other confidential and proprietary right or information,
whether or not subject to statutory registration, and all related technical
information, the information set forth in manufacturing, engineering and
technical drawings, know-how and all pending applications for and registrations
of patents, utility models, trademarks, service marks and copyrights, and the
right to sue for past infringement, if any, in connection with any of the
foregoing;

“Joint Proxy-Registration Statement” shall have the meaning set forth in Section
5.4 of this Agreement;

“Key Employees” shall have the meaning set forth in Section 5.1 of this
Agreement;

“Key Employee Agreements” shall have the meaning set forth in Section 5.1 of
this Agreement;

“Legal Requirements” means any statute, ordinance, law, rule, regulation, code,
injunction, judgment, order, decree, ruling, or other requirement enacted,
adopted or applied by any Regulatory Authority, including judicial decisions
applying common law or interpreting any other Legal Requirement;

“Losses” shall mean all damages, awards, judgments, assessments, fines,
sanctions, penalties, charges, costs, expenses, payments, diminutions in value
and other losses, however suffered or characterized, all interest thereon, all
costs and expenses of investigating any claim, lawsuit or arbitration and any
appeal there from, all actual attorneys’, accountants’ investment bankers’ and
expert witness’ fees incurred in connection therewith, whether or not such
claim, lawsuit or arbitration is ultimately defeated and, subject to Section
7.4, all amounts paid incident to any compromise or settlement of any such
claim, lawsuit or arbitration;

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, properties or business of the Parties, (ii) the validity, binding
effect or enforceability of this Agreement or the Collateral Documents or (iii)
the ability of any Party to perform its obligations under this Agreement and the
Collateral Documents; provided, however, that none of the following shall
constitute a Material Adverse Effect on the Company: (i) the filing, initiation
and subsequent prosecution, by or on behalf of shareholders of any Party, of
litigation that challenges or otherwise seeks damages with respect to the
Merger, this Agreement and/or transactions contemplated thereby or hereby, (ii)
occurrences due to a disruption of a Party’s business as a result of the
announcement of the execution of this Agreement or changes caused by the taking
of action required by this Agreement, (iii) general economic conditions, or (iv)
any changes generally affecting the industries in which a Party operates;

“Merger” shall have the meaning set forth in the Recitals of this Agreement;

“Merger Consideration” shall have the meaning set forth in Section 2.7 (b) of
this Agreement;

“Merger Options” shall have the meaning set forth in Section 2.7 (b) of this
Agreement;

4


--------------------------------------------------------------------------------


“Merger Sub” shall have the meaning set forth in the preamble to this Agreement;

“New Parent Warrants” shall have the meaning set forth in Section 2.8 of this
Agreement;

“NRS” shall have the meaning set forth in the preamble of this Agreement;

“Order” means any writ, judgment, decree, ruling, injunction or similar order of
any Regulatory Authority (in each such case whether preliminary or final);

“Parent” shall have the meaning set forth in the preamble to this Agreement;

“Parent Common Stock” means the shares of common stock of Parent, no par value
per share;

“Parent Financial Statements” shall have the meaning set forth in Section 4.8 of
this Agreement;

“Parent Financial Statement Date” shall have the meaning set forth in Section
4.8 of this Agreement;

“Parent Preferred Stock” shall have the meaning set forth in Section 2.7(b) of
this Agreement;

“Parent Series A Preferred Stock” shall have the meaning set forth in Section
2.7(b) of this Agreement;

“Parent Series B Preferred Stock” shall have the meaning set forth in Section
2.7(b) of this Agreement;

“Parent Warrants” shall have the meaning set forth in Section 2.7(e) of this
Agreement;

“Participating Company Shares” means all issued and outstanding shares of
Company Common Stock and Company Preferred Stock immediately prior to the
Effective Time plus all shares of Company Common Stock deemed to be issued upon
exercise of all Company options granted under the Company Option Plan and
Eligible Warrants;

“Party” or “Parties” shall have the meaning set forth in the preamble to this
Agreement;

“Permit” means any license, franchise, certificate, declaration, waiver,
exemption, variance, permit, consent, approval, registration, authorization,
qualification or similar right granted by a Regulatory Authority;

“Person” means any natural person, individual, firm, corporation, including a
non-profit corporation, partnership, trust, unincorporated organization,
association, limited liability company, labor union, Regulatory Authority or
other entity;

“Regulatory Authority” means: any (i) federal, state, local, municipal or
foreign government; (ii) governmental or quasi-governmental authority of any
nature (including without

5


--------------------------------------------------------------------------------


limitation any governmental agency, branch, department, official,
instrumentality or entity and any court or other tribunal; (iii) multi-national
organization or body; or (iv) body exercising or entitled to exercise any
administrative, executive, judicial, legislative, police, regulation or taxing
authority or power of any nature;

“Representatives” shall have the meaning set forth in Section 5.12 of this
Agreement;

“Reverse Split” shall have the meaning set forth in Section 2.5 of this
Agreement;

“SEC” means the United States Securities and Exchange Commission;

“Securities Act” means the Securities Act of 1933, as amended;

“SEC Reports” with respect to each of Parent and the Company, means such Party’s
Annual Report on Form 10-KSB and all interim reports filed with the SEC under
the Exchange Act after the date of the Form 10-KSB filing.

“Securities Filings” means the filings with the SEC of a Party.

“Subsidiary” of a specified Person means (a) any Person if securities having
ordinary voting power (at the time in question and without regard to the
happening of any contingency) to elect a majority of the directors, trustees,
managers or other governing body of such Person are held or controlled by the
specified Person or a Subsidiary of the specified Person; (b) any Person in
which the specified Person and its subsidiaries collectively hold a fifty
percent (50%) or greater equity interest; (c) any partnership or similar
organization in which the specified Person or subsidiary of the specified Person
is a general partner; or (d) any Person the management of which is directly or
indirectly controlled by the specified Person and its Subsidiaries through the
exercise of voting power, by contract or otherwise;

“Surviving Corporation” shall have the meaning set forth in Section 2.1 of this
Agreement;

“Taxes” means any U.S. or non U.S. federal, state, provincial, local or foreign
(i) income, corporation gross income, gross receipts, license, payroll,
employment, excise, severance, stamp, occupation, premium, windfall profits,
environmental, customs duties, capital, franchise, profits, withholding, social
security (or similar), unemployment, disability, real property, personal
property, intangible property, recording, occupancy, sales, use, transfer,
registration, value added minimum, ad valorem or excise tax, estimated or other
tax of any kind whatsoever, including any interest, additions to tax, penalties,
fees, deficiencies, assessments, additions or other charges of any nature with
respect thereto, whether disputed or not; and (ii) any liability for the payment
of any amount of the type described in (i) above;

“Tax Returns” means all federal, state, local, provincial and foreign tax
returns, declarations, reports, claims, schedules and forms for refund or credit
or information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof;

6


--------------------------------------------------------------------------------


“Terminated Employees” shall have the meaning set forth in Section 5.3 of this
Agreement; and

“Transmittal Letter” shall have the meaning set forth in Section 2.9.


ARTICLE 2
THE MERGER


2.1           MERGER.  UPON THE TERMS AND CONDITIONS SET FORTH IN THIS
AGREEMENT, AND IN ACCORDANCE WITH THE PROVISIONS OF THE NRS, AT THE EFFECTIVE
TIME (AS DEFINED BELOW), MERGER SUB SHALL BE MERGED WITH AND INTO THE COMPANY,
THE SEPARATE CORPORATE EXISTENCE OF MERGER SUB SHALL CEASE AND THE COMPANY WILL
CONTINUE AS THE SURVIVING CORPORATION FOLLOWING THE MERGER, SUCCEEDING TO ALL OF
THE PROPERTY, RIGHTS, PRIVILEGES, POWERS AND FRANCHISES OF MERGER SUB, AND SHALL
BECOME A WHOLLY-OWNED SUBSIDIARY OF PARENT.  THE COMPANY, AS THE SURVIVING
CORPORATION AFTER THE MERGER, IS SOMETIMES REFERRED TO HEREIN AS THE “SURVIVING
CORPORATION.”


2.2           CLOSING.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT,
THE CLOSING OF THE MERGER (THE “CLOSING”) WILL TAKE PLACE AT THE OFFICES OF TROY
& GOULD LOCATED AT 1801 CENTURY PARK EAST, 16TH FLOOR, LOS ANGELES, CALIFORNIA
90067, OR AT SUCH OTHER PLACE AS PARENT AND THE COMPANY MUTUALLY AGREE, AT 10:00
A.M. LOCAL TIME ON THE LATER TO OCCUR OF (A) NOVEMBER 15, 2007, OR (B) THE
SECOND BUSINESS DAY AFTER THE DAY ON WHICH THE LAST OF THE CLOSING CONDITIONS
SET FORTH IN ARTICLE 6 BELOW HAS BEEN SATISFIED OR WAIVED, OR SUCH OTHER DATE AS
PARENT AND THE COMPANY MUTUALLY AGREE UPON IN WRITING (THE “CLOSING DATE”).


2.3           EFFECTIVE TIME.  UPON THE TERMS OF AND SUBJECT TO THE CONDITIONS
OF THIS AGREEMENT, AS SOON AS PRACTICABLE ON THE CLOSING DATE: (A) THE PARTIES
HERETO WILL CAUSE THE MERGER TO BE CONSUMMATED BY FILING WITH THE SECRETARY OF
STATE OF THE STATE OF NEVADA A CERTIFICATE OF MERGER AND ANY REQUIRED RELATED
DOCUMENTS, IN SUCH FORM OR FORMS AS ARE REQUIRED BY, AND EXECUTED IN ACCORDANCE
WITH, APPLICABLE LAW (THE DATE AND TIME OF SUCH FILING BEING THE “EFFECTIVE
TIME” AND THE DATE UPON WHICH THE EFFECTIVE TIME OCCURS, BEING THE “EFFECTIVE
DATE”); AND (B) PARENT WILL DELIVER THE MERGER CONSIDERATION TO THE SHAREHOLDERS
OF THE COMPANY IN ACCORDANCE WITH SECTION 2.7 HEREOF; AND (C) PARENT, MERGER SUB
AND THE COMPANY WILL CROSS-DELIVER THE CERTIFICATES AND OTHER DOCUMENTS AND
INSTRUMENTS TO BE CROSS-DELIVERED PURSUANT TO ARTICLE  6  BELOW.


2.4           EFFECT OF THE MERGER.  AT THE EFFECTIVE TIME, IN ACCORDANCE WITH
THE NRS, THE SEPARATE EXISTENCE OF MERGER SUB WILL CEASE AND THE SURVIVING
CORPORATION SHALL SUCCEED, WITHOUT FURTHER ACTION, TO ALL THE PROPERTY, ASSETS,
RIGHTS, PRIVILEGES, POWERS AND FRANCHISES OF EVERY KIND OF THE NATURE AND
DESCRIPTION OF MERGER SUB AND THE COMPANY. ALL DEBTS, LIABILITIES AND DUTIES OF
MERGER SUB AND THE COMPANY WILL BECOME THE DEBTS, LIABILITIES AND DUTIES OF THE
SURVIVING CORPORATION. AS OF THE EFFECTIVE TIME, THE SURVIVING CORPORATION WILL
BE A WHOLLY OWNED SUBSIDIARY OF THE PARENT.


2.5           EFFECT OF MERGER ON COMMON STOCK OF THE PARENT.  SUBJECT TO A
REVERSE SPLIT TO BE DETERMINED BY THE PARTIES AFTER THE DATE HEREOF (THE
“REVERSE SPLIT”) TO OCCUR PRIOR TO CLOSING, EACH SHARE OF COMMON STOCK OF PARENT
ISSUED AND OUTSTANDING IMMEDIATELY PRIOR TO THE EFFECTIVE TIME, INCLUDING,
WITHOUT LIMITATION, PARENT COMMON STOCK, SHALL REMAIN ISSUED AND OUTSTANDING

7


--------------------------------------------------------------------------------



FROM AND AFTER THE EFFECTIVE TIME.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THE NUMBER OF SHARES OF PARENT COMMON STOCK TO BE HELD BY THE
SHAREHOLDERS OF PARENT IMMEDIATELY PRIOR TO THE CLOSING SHALL EQUAL 4.99% OF THE
FULLY DILUTED CAPITAL STOCK OF THE PARENT AS OF THE CLOSING AFTER GIVING EFFECT
TO THE SHARES OF PARENT COMMON STOCK (I) TO BE ISSUED TO THE HOLDERS OF COMPANY
COMMON STOCK PURSUANT TO SECTION 2.7(A); (II) ISSUABLE UPON CONVERSION OF THE
PARENT PREFERRED STOCK TO BE ISSUED PURSUANT TO SECTION 2.7(B); (III) ISSUABLE
UPON EXERCISE OF THE MERGER OPTIONS TO BE ISSUED PURSUANT TO SECTION 2.7(C) AND
THE PARENT WARRANTS TO BE ISSUED PURSUANT TO SECTION 2.7(E); AND (IV) WITHOUT
DUPLICATION, THE CAPITAL STOCK (INCLUDING ANY SHARES OF COMMON STOCK ISSUABLE
UPON CONVERSION ON EXERCISE OF ANY DERIVATIVE SECURITIES) ISSUABLE OR DEEMED TO
BE ISSUED (IF NOT IN FACT ISSUED) IN CONNECTION WITH AN EQUITY FINANCING OR
FINANCINGS TO BE UNDERTAKEN BY PARENT OR THE COMPANY PURSUANT TO WHICH PARENT OR
THE COMPANY SHALL RAISE AT LEAST $6,000,000 IN GROSS PROCEEDS AT A PER SHARE
PRICE OF NOT LESS THAN $0.50 PER SHARE (ON A PRE-REVERSE SPLIT BASIS).


2.6           EFFECT OF MERGER ON COMMON STOCK OF MERGER SUB.  AT THE EFFECTIVE
TIME, EACH SHARE OF COMMON STOCK, PAR VALUE $.001 PER SHARE, OF MERGER SUB
ISSUED AND OUTSTANDING IMMEDIATELY PRIOR TO THE EFFECTIVE TIME SHALL, BY VIRTUE
OF THE MERGER AND WITHOUT ANY ACTION ON THE PART OF THE HOLDERS THEREOF, BE
CONVERTED INTO AND BECOME ONE VALIDLY ISSUED, FULLY PAID AND NON-ASSESSABLE
SHARE OF COMMON STOCK, PAR VALUE $.001 PER SHARE, OF THE SURVIVING CORPORATION.


2.7           EFFECT OF MERGER ON CAPITAL STOCK OF COMPANY.


(A)           COMPANY COMMON STOCK.  AT THE EFFECTIVE TIME, ALL ISSUED AND
OUTSTANDING SHARES OF THE COMPANY’S COMMON STOCK (THE “COMPANY COMMON STOCK”)
SHALL, BY VIRTUE OF THE MERGER AND WITHOUT ANY ACTION ON THE PART OF THE HOLDERS
THEREOF, BE CONVERTED INTO THE RIGHT TO RECEIVE A SUCH NUMBER OF SHARES OF
PARENT COMMON STOCK EQUAL TO 95.01% OF PARENT COMMON STOCK OUTSTANDING
IMMEDIATELY PRIOR TO CLOSING (AFTER GIVING EFFECT TO THE REVERSE SPLIT) LESS THE
SHARES OF PARENT COMMON STOCK ISSUABLE UPON CONVERSION OF THE PARENT PREFERRED
STOCK AND THE EXERCISE OF THE PARENT WARRANTS AND THE MERGER OPTIONS.


(B)           COMPANY SERIES A PREFERRED STOCK AND SERIES B PREFERRED STOCK.  AT
THE EFFECTIVE TIME, (I) ALL OF THE ISSUED AND OUTSTANDING SHARES OF THE
COMPANY’S SERIES A PREFERRED STOCK, PAR VALUE $0.001 PER SHARE, (THE “COMPANY
SERIES A PREFERRED STOCK”) SHALL BY VIRTUE OF THE MERGER AND WITHOUT ANY ACTION
ON THE PART OF THE HOLDERS THEREOF, BE CONVERTED INTO THE RIGHT TO RECEIVE A PRO
RATA SHARE OF 3,800,000 SHARES OF PARENT’S SERIES A PREFERRED STOCK (THE “PARENT
SERIES A PREFERRED STOCK”); AND (II) ALL OF THE ISSUED AND OUTSTANDING SHARES OF
THE COMPANY’S SERIES B PREFERRED STOCK, PAR VALUE $0.001 PER SHARE, (THE
“COMPANY SERIES B PREFERRED STOCK”) SHALL BY VIRTUE OF THE MERGER AND WITHOUT
ANY ACTION ON THE PART OF THE HOLDERS THEREOF, BE CONVERTED INTO THE RIGHT TO
RECEIVE A PRO RATA SHARE OF 4,600,000 SHARES OF PARENT’S SERIES B PREFERRED
STOCK (THE “PARENT SERIES B PREFERRED STOCK”, TOGETHER WITH PARENT SERIES A
PREFERRED STOCK, THE “PARENT PREFERRED STOCK”), AS SET FORTH IN SCHEDULE 2.7
HERETO, SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT.  THE SHARES OF
PARENT COMMON STOCK AND PARENT PREFERRED STOCK ISSUABLE PURSUANT TO SECTIONS
2.7(A) AND THIS SECTION 2.7(B) ARE COLLECTIVELY REFERRED TO HEREIN AS THE
“MERGER CONSIDERATION.”  THE TERMS OF THE RESPECTIVE SERIES OF THE PARENT
PREFERRED STOCK SHALL HAVE SUBSTANTIALLY THE SAME TERMS AS THE SERIES OF COMPANY
PREFERRED STOCK THAT ARE BEING CONVERTED EXCEPT FOR THE CONVERSION RATE WHICH
SHALL BE BASED ON THE EXCHANGE RATIO.

8


--------------------------------------------------------------------------------



(C)           OUTSTANDING COMPANY OPTIONS.  AT THE EFFECTIVE TIME, EACH
OUTSTANDING OPTION TO PURCHASE COMPANY COMMON STOCK GRANTED UNDER THE COMPANY’S
2007 STOCK OPTION AND PERFORMANCE AWARDS PLAN (THE “COMPANY OPTION PLAN”), WHICH
HAS NOT PREVIOUSLY EXPIRED OR BEEN EXERCISED IN FULL, WHETHER OR NOT VESTED OR
EXERCISABLE ON THE CLOSING DATE, SHALL BE ASSUMED BY PARENT.  PURSUANT TO SUCH
ASSUMPTION, HOLDERS OF SUCH ASSUMED OPTIONS SHALL BE ENTITLED TO RECEIVE IN
RESPECT OF EACH SHARE OF COMPANY COMMON STOCK SUBJECT TO SUCH ASSUMED OPTIONS,
AFTER THE EFFECTIVE TIME, OPTIONS (“MERGER OPTIONS”) TO PURCHASE THAT NUMBER OF
SHARES OF PARENT COMMON STOCK OBTAINED BY MULTIPLYING (X) THE NUMBER OF SHARES
OF COMPANY COMMON STOCK ISSUABLE UNDER SUCH ASSUMED OPTION BY (Y) THE EXCHANGE
RATIO (DEFINED BELOW), AT AN EXERCISE PRICE EQUAL TO THE EXERCISE PRICE OF SUCH
ASSUMED OPTION DIVIDED BY THE EXCHANGE RATIO AND OTHERWISE ON THE SAME TERMS AND
CONDITIONS AS THOSE CONTAINED IN SUCH ASSUMED OPTION.  FOR THE AVOIDANCE OF
DOUBT, AND NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, UNDER NO
CIRCUMSTANCES SHALL ANY SUCH ASSUMED OPTIONS ACCELERATE WITH RESPECT TO THE
VESTING THEREOF BY VIRTUE OF, IN ANTICIPATION OF OR OTHERWISE IN CONNECTION WITH
THE MERGER OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  FOR PURPOSES OF
THIS AGREEMENT, “EXCHANGE RATIO” SHALL MEAN THE RATIO OBTAINED BY DIVIDING (X)
THE NUMBER OF SHARES EQUAL TO THE MERGER CONSIDERATION BY (Y) THE SUM OF THE
NUMBER SHARES OF THE COMPANY COMMON STOCK AND THE COMPANY PREFERRED STOCK ISSUED
AND OUTSTANDING IMMEDIATELY PRIOR TO THE EFFECTIVE TIME AND THE NUMBER OF SHARES
OF COMPANY COMMON STOCK ISSUABLE UPON EXERCISE OF ALL SUCH MERGER OPTIONS AND
PARENT WARRANTS.


(D)           COMPANY OPTION PLAN. AT THE EFFECTIVE TIME, PARENT SHALL ASSUME
THE COMPANY OPTION PLAN PURSUANT TO WHICH 9,500,000 SHARES OF COMPANY COMMON
STOCK ARE RESERVED FOR ISSUANCE.


(E)           OUTSTANDING COMPANY WARRANTS.  AT THE EFFECTIVE TIME, EACH
OUTSTANDING WARRANT TO PURCHASE COMPANY COMMON STOCK, WHICH HAS NOT PREVIOUSLY
EXPIRED OR BEEN EXERCISED IN FULL (EACH SUCH WARRANT, AN “ELIGIBLE WARRANT”),
SHALL BE ASSUMED BY PARENT (THEREAFTER, THE “PARENT WARRANTS”).


(F)            AS A RESULT OF THE MERGER AND WITHOUT ANY ACTION ON THE PART OF
THE HOLDERS THEREOF, AT THE EFFECTIVE TIME, ALL SHARES OF COMPANY COMMON STOCK,
ALL SHARES OF COMPANY SERIES A PREFERRED STOCK, AND ALL SHARES OF COMPANY SERIES
B PREFERRED STOCK SHALL BE CANCELLED AND RETIRED AND SHALL CEASE TO BE
OUTSTANDING.  EACH HOLDER OF SHARES OF THE COMPANY COMMON STOCK, COMPANY SERIES
A PREFERRED STOCK, AND COMPANY SERIES B PREFERRED STOCK SHALL THEREAFTER CEASE
TO HAVE ANY RIGHTS WITH RESPECT TO SUCH SHARES, EXCEPT THAT THE ISSUED AND
OUTSTANDING SHARES OF COMPANY COMMON STOCK, COMPANY SERIES A PREFERRED STOCK AND
COMPANY SERIES B PREFERRED STOCK IMMEDIATELY PRIOR TO THE EFFECTIVE TIME, AND
THE RESPECTIVE HOLDERS THEREOF, SHALL HAVE THE RIGHT TO RECEIVE THE MERGER
CONSIDERATION IN ACCORDANCE WITH THIS SECTION 2.7 UPON THE SURRENDER OF THE
CERTIFICATE OR CERTIFICATES REPRESENTING SUCH SHARES.


(G)           EACH SHARE OF COMPANY COMMON STOCK HELD IN THE COMPANY’S TREASURY
AT THE EFFECTIVE TIME, IF ANY, SHALL, BY VIRTUE OF THE MERGER AND WITHOUT ANY
ACTION ON THE PART OF THE COMPANY, CEASE TO BE OUTSTANDING AND SHALL BE
CANCELLED AND RETIRED WITHOUT PAYMENT OF ANY MERGER CONSIDERATION OR ANY OTHER
CONSIDERATION THEREFOR.

9


--------------------------------------------------------------------------------



2.8           EFFECT OF MERGER ON EXISTING COMMON STOCK OF PARENT.  AT THE
EFFECTIVE TIME, HOLDERS OF PARENT COMMON STOCK SHALL BE ENTITLED TO RECEIVE IN
RESPECT OF EACH SHARE OF PARENT COMMON STOCK, FIVE-YEAR WARRANTS (THE “NEW
PARENT WARRANTS”) TO PURCHASE 0.333 SHARES OF PARENT COMMON STOCK FOLLOWING THE
CONSUMMATION OF THE MERGER AND OTHER TRANSACTIONS CONTEMPLATED HEREIN AT AN
EXERCISE PRICE OF 110% PER SHARE OF THE MOST RECENT PRIVATE PLACEMENT OF THE
COMPANY FROM THE DATE HEREOF AND ENDING SIX MONTHS FROM THE CLOSING DATE, WHICH
SUCH NEW PARENT WARRANTS SHALL EXPIRE FIVE (5) YEARS FROM THE DATE OF ISSUANCE. 
AT AND AFTER THE EFFECTIVE TIME, PARENT WILL DELIVER TO EACH HOLDER OF A PARENT
COMMON STOCK A CERTIFICATE, EVIDENCING THE NEW PARENT WARRANTS.  PURSUANT TO
ARTICLE 5 HEREOF, SUCH NEW PARENT WARRANTS AND THE SHARES OF PARENT COMMON STOCK
ISSUABLE PURSUANT TO THE EXERCISE THEREOF SHALL BE REGISTERED WITH THE SEC UNDER
THE JOINT PROXY-REGISTRATION STATEMENT TO BE FILED WITH THE SEC FOLLOWING THE
EXECUTION OF THIS AGREEMENT IN RESPECT OF THE MERGER, THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY.


2.9           DELIVERY OF CERTIFICATES AND ELIGIBLE WARRANT AGREEMENTS.  AT AND
AFTER THE EFFECTIVE TIME, PARENT WILL MAKE AVAILABLE, AND EACH HOLDER OF AN
ISSUED AND OUTSTANDING SHARE OF COMPANY COMMON STOCK AND COMPANY PREFERRED
STOCK, AND EACH HOLDER OF AN ELIGIBLE WARRANT, WILL BE ENTITLED TO RECEIVE, (I)
UPON SURRENDER TO PARENT OR ITS REPRESENTATIVES OF ANY CERTIFICATES EVIDENCING
COMPANY COMMON STOCK AND COMPANY PREFERRED STOCK (THE “CERTIFICATES”) FOR
CANCELLATION AND A LETTER OF TRANSMITTAL OR ASSIGNMENT SEPARATE FROM CERTIFICATE
IN CUSTOMARY FORM (WHICH WILL BE IN SUCH FORM AND HAVE SUCH OTHER PROVISIONS AS
PARENT WILL REASONABLY SPECIFY) (THE “TRANSMITTAL LETTER”); OR (II) UPON
DELIVERY TO PARENT OR ITS REPRESENTATIVES OF AGREEMENTS EVIDENCING THE ELIGIBLE
WARRANTS (THE “ELIGIBLE WARRANT AGREEMENTS”) AND/OR OTHER CERTIFICATES OR
INSTRUMENTS EVIDENCING THE ELIGIBLE WARRANTS, IF ANY, THE PRO-RATA SHARE OF THE
MERGER CONSIDERATION, MERGER OPTIONS AND MERGER WARRANTS, AS APPLICABLE, INTO
WHICH SUCH COMPANY COMMON STOCK OR ELIGIBLE WARRANT HAVE BEEN CONVERTED INTO
PURSUANT TO THE MERGER, AND UPON SUCH SURRENDER OF EACH CERTIFICATE AND/OR THE
AGREEMENTS OR CERTIFICATES REPRESENTING THE ELIGIBLE WARRANTS, AND DELIVERY BY
PARENT OF THE AGGREGATE MERGER CONSIDERATION IN EXCHANGE THEREFOR, THE
PARTICIPATING COMPANY SHARES WILL FORTHWITH BE CANCELLED.  UNTIL SURRENDERED OR
DELIVERED AS CONTEMPLATED BY THIS SECTION 2.9, EACH CERTIFICATE, ELIGIBLE
WARRANT AGREEMENT OR CERTIFICATES REPRESENTING THE ELIGIBLE WARRANTS, AS
APPLICABLE, WILL BE DEEMED AT ANY TIME AFTER THE EFFECTIVE TIME FOR ALL PURPOSES
TO EVIDENCE ONLY THE RIGHT TO RECEIVE UPON SUCH SURRENDER THE CORRESPONDING PRO
RATA PORTION OF THE MERGER CONSIDERATION AND MERGER WARRANTS, AS APPLICABLE.


2.10         STOCK TRANSFER BOOKS.  FROM AND AFTER THE EFFECTIVE TIME, THE STOCK
TRANSFER BOOKS OF THE COMPANY WILL BE CLOSED, AND THERE WILL BE NO FURTHER
REGISTRATION OR TRANSFERS OF COMPANY COMMON STOCK AND COMPANY PREFERRED STOCK
THEREAFTER ON THE RECORDS OF THE COMPANY.


2.11         NO FURTHER OWNERSHIP RIGHTS.  THE MERGER CONSIDERATION AND MERGER
WARRANTS DELIVERED UPON THE SURRENDER FOR EXCHANGE OF THE CERTIFICATES, OR THE
DELIVERY OF THE AGREEMENTS OR CERTIFICATES REPRESENTING ELIGIBLE WARRANTS, IN
ACCORDANCE WITH THE TERMS HEREOF WILL BE DEEMED TO HAVE BEEN ISSUED IN FULL
SATISFACTION OF ALL RIGHTS PERTAINING TO SUCH PARTICIPATING COMPANY SHARES, AND
THERE WILL BE NO FURTHER REGISTRATION OF TRANSFERS OF SUCH SHARES WHICH WERE
OUTSTANDING IMMEDIATELY PRIOR TO THE EFFECTIVE TIME ON THE RECORDS OF THE
SURVIVING CORPORATION.  IF, AFTER THE EFFECTIVE TIME, CERTIFICATES, OR
AGREEMENTS OR CERTIFICATES REPRESENTING THE ELIGIBLE

10


--------------------------------------------------------------------------------



WARRANTS, ARE PRESENTED TO THE SURVIVING CORPORATION, THEY WILL BE CANCELLED,
ASSUMED AND/OR ADJUSTED, AS APPLICABLE, PURSUANT TO SECTION 2.7 HEREOF.


2.12         LOST, STOLEN OR DESTROYED CERTIFICATES.  IN THE EVENT ANY
CERTIFICATES ARE LOST, STOLEN OR DESTROYED, PARENT WILL ISSUE IN EXCHANGE FOR
SUCH LOST, STOLEN OR DESTROYED CERTIFICATES, UPON THE MAKING OF AN AFFIDAVIT OF
THAT FACT BY THE HOLDER THEREOF AND THE OTHER DELIVERIES REQUIRED ABOVE, THE
APPLICABLE MERGER CONSIDERATION; PROVIDED, HOWEVER, THAT THE SURVIVING
CORPORATION MAY, IN ITS SOLE DISCRETION AND AS A CONDITION PRECEDENT TO THE
ISSUANCE THEREOF, REQUIRE THE OWNER OF SUCH LOST, STOLEN OR DESTROYED
CERTIFICATES TO DELIVER AN INDEMNITY OR BOND IN SUCH SUM AS IT MAY REASONABLY
DIRECT AS INDEMNITY AGAINST ANY CLAIM THAT MAY BE MADE AGAINST IT WITH RESPECT
TO THE CERTIFICATES ALLEGED TO HAVE BEEN LOST, STOLEN OR DESTROYED.


2.13         CHARTER DOCUMENTS; DIRECTORS AND OFFICERS.  UNLESS OTHERWISE AGREED
BY THE COMPANY AND PARENT PRIOR TO THE CLOSING, AT AND AS OF THE EFFECTIVE TIME,
WITHOUT ANY FURTHER ACTION ON THE PART OF PARENT, MERGER SUB OR THE COMPANY: (I)
THE ARTICLES OF INCORPORATION AND THE BYLAWS OF THE COMPANY AS IN EFFECT
IMMEDIATELY PRIOR TO THE EFFECTIVE TIME WILL BE THE ARTICLES OF INCORPORATION
AND BYLAWS OF THE SURVIVING CORPORATION AT AND AFTER THE EFFECTIVE TIME UNTIL
THEREAFTER AMENDED AS PROVIDED BY APPLICABLE LAW AND SUCH ARTICLES OF
INCORPORATION AND BYLAWS, AS APPLICABLE; (II) THE DIRECTORS OF THE COMPANY
IMMEDIATELY PRIOR TO THE EFFECTIVE TIME WILL BE THE INITIAL DIRECTORS OF THE
SURVIVING CORPORATION FROM AND AFTER THE EFFECTIVE TIME, UNTIL THEIR SUCCESSORS
ARE ELECTED AND QUALIFIED OR UNTIL THEIR RESIGNATION OR REMOVAL; (III) THE
OFFICERS OF THE COMPANY IMMEDIATELY PRIOR TO THE EFFECTIVE TIME SHALL SERVE IN
THEIR RESPECTIVE OFFICES OF THE SURVIVING CORPORATION FROM AND AFTER THE
EFFECTIVE TIME, UNTIL THEIR SUCCESSORS ARE ELECTED OR APPOINTED AND QUALIFIED OR
UNTIL THEIR RESIGNATION OR REMOVAL.


2.14         TAKING OF NECESSARY ACTION; FURTHER ACTION.  EACH OF PARENT, MERGER
SUB AND THE COMPANY WILL TAKE ALL SUCH REASONABLE LAWFUL ACTION AS MAY BE
NECESSARY OR APPROPRIATE IN ORDER TO EFFECT THE MERGER IN ACCORDANCE WITH THIS
AGREEMENT AS PROMPTLY AS PRACTICABLE.  IF, AT ANY TIME AFTER THE EFFECTIVE TIME,
ANY SUCH FURTHER ACTION IS NECESSARY OR DESIRABLE TO CARRY OUT THE PURPOSES OF
THIS AGREEMENT AND TO VEST THE SURVIVING CORPORATION WITH FULL RIGHT, TITLE AND
POSSESSION TO ALL THE PROPERTY, RIGHTS, PRIVILEGES, POWER AND FRANCHISES OF THE
COMPANY AND MERGER SUB, THE OFFICERS AND DIRECTORS OF THE COMPANY AND MERGER SUB
IMMEDIATELY PRIOR TO THE EFFECTIVE TIME ARE FULLY AUTHORIZED IN THE NAME OF
THEIR RESPECTIVE CORPORATIONS OR OTHERWISE TO TAKE, AND WILL TAKE, ALL SUCH
LAWFUL AND NECESSARY ACTION


2.15         COMPANY DISSENTING SHARES.  SHARES OF COMPANY COMMON STOCK WHICH
ARE ISSUED AND OUTSTANDING IMMEDIATELY PRIOR TO THE EFFECTIVE TIME AND WHICH ARE
HELD BY PERSONS WHO ARE ENTITLED TO AND HAVE PROPERLY EXERCISED, AND NOT
WITHDRAWN OR WAIVED, APPRAISAL RIGHTS WITH RESPECT THERETO IN ACCORDANCE WITH
THE NRS (THE “DISSENTING SHARES”), WILL NOT BE CONVERTED INTO THE RIGHT TO
RECEIVE THE MERGER CONSIDERATION, AND HOLDERS OF SUCH SHARES OF COMPANY COMMON
STOCK WILL BE ENTITLED, IN LIEU THEREOF, TO RECEIVE PAYMENT OF THE APPRAISED
VALUE OF SUCH SHARES OF COMPANY COMMON STOCK IN ACCORDANCE WITH THE PROVISIONS
OF THE NRS UNLESS AND UNTIL SUCH HOLDERS FAIL TO PERFECT OR EFFECTIVELY WITHDRAW
OR LOSE THEIR RIGHTS TO APPRAISAL AND PAYMENT UNDER THE NRS.  IF, AFTER THE
EFFECTIVE TIME, ANY SUCH HOLDER FAILS TO PERFECT OR EFFECTIVELY WITHDRAWS OR
LOSES SUCH RIGHT, SUCH SHARES OF COMPANY COMMON STOCK WILL THEREUPON BE TREATED
AS IF THEY HAD BEEN CONVERTED AT THE EFFECTIVE TIME INTO THE RIGHT TO RECEIVE
THE MERGER CONSIDERATION, WITHOUT ANY INTEREST THEREON. THE COMPANY WILL GIVE
PARENT PROMPT

11


--------------------------------------------------------------------------------



NOTICE OF ANY DEMANDS RECEIVED BY THE COMPANY FOR APPRAISAL OF SHARES OF COMPANY
COMMON STOCK.  PRIOR TO THE EFFECTIVE TIME, THE COMPANY WILL NOT, EXCEPT WITH
THE PRIOR WRITTEN CONSENT OF PARENT MAKE ANY PAYMENT WITH RESPECT TO, OR SETTLE
OR OFFER TO SETTLE, ANY SUCH DEMANDS.


2.16         PARENT DISSENTING SHARES.  SHARES OF PARENT COMMON STOCK WHICH ARE
ISSUED AND OUTSTANDING IMMEDIATELY PRIOR TO THE EFFECTIVE TIME AND WHICH ARE
HELD BY PERSONS WHO ARE ENTITLED TO AND WHO HAVE PROPERLY EXERCISED, AND NOT
WITHDRAWN OR WAIVED, APPRAISAL RIGHTS WITH RESPECT THERETO IN ACCORDANCE WITH
THE CALIFORNIA GENERAL CORPORATION LAW (“CGCL”) (THE “DISSENTING SHARES”), WILL
BE ENTITLED TO RECEIVE PAYMENT OF THE APPRAISED VALUE OF SUCH SHARES OF PARENT
COMMON STOCK IN ACCORDANCE WITH THE PROVISIONS OF THE CGCL UNLESS AND UNTIL SUCH
HOLDERS FAIL TO PERFECT OR EFFECTIVELY WITHDRAW OR LOSE THEIR RIGHTS TO
APPRAISAL AND PAYMENT UNDER THE CGCL. THE PARENT WILL GIVE COMPANY PROMPT NOTICE
OF ANY DEMANDS RECEIVED BY THE PARENT FOR APPRAISAL OF SHARES OF PARENT COMMON
STOCK.  PRIOR TO THE EFFECTIVE TIME, THE PARENT WILL NOT, EXCEPT WITH THE PRIOR
WRITTEN CONSENT OF COMPANY MAKE ANY PAYMENT WITH RESPECT TO, OR SETTLE OR OFFER
TO SETTLE, ANY SUCH DEMANDS.


ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE
COMPANY

The Company hereby represents and warrants to Parent that (subject to such
exceptions as are disclosed in the corresponding Schedules with respect to
specific sections of this Article 3) the statements contained in this Article 3
are correct and complete as of the date of this Agreement and will be correct
and complete as of the Closing Date (as though made then and as though the
Closing Date were substituted for the date of this Agreement throughout this
Article 3, except in the case of representations and warranties stated to be
made as of the date of this Agreement or as of another date and except for
changes contemplated or permitted by this Agreement):


3.1           ORGANIZATION, STANDING AND QUALIFICATION.  (A) THE COMPANY IS A
CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS
OF THE STATE OF NEVADA.  THE COMPANY HAS ALL REQUISITE CORPORATE POWER AND
AUTHORITY TO OWN, LEASE AND USE ITS ASSETS AS THEY ARE CURRENTLY OWNED, LEASED
AND USED AND TO CONDUCT ITS BUSINESS AS IT IS CURRENTLY CONDUCTED.  THE COMPANY
IS DULY QUALIFIED OR LICENSED TO DO BUSINESS IN AND IS IN GOOD STANDING IN EACH
JURISDICTION IN WHICH THE CHARACTER OF THE PROPERTIES OWNED, LEASED OR USED BY
IT OR THE NATURE OF THE ACTIVITIES CONDUCTED BY IT MAKE SUCH QUALIFICATION
NECESSARY, EXCEPT ANY SUCH JURISDICTION WHERE THE FAILURE TO BE SO QUALIFIED OR
LICENSED WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY OR A MATERIAL
ADVERSE EFFECT ON THE VALIDITY, BINDING EFFECT OR ENFORCEABILITY OF THIS
AGREEMENT OR THE COLLATERAL DOCUMENTS OR THE ABILITY OF THE COMPANY TO PERFORM
ITS OBLIGATIONS UNDER THIS AGREEMENT OR ANY OF THE COLLATERAL DOCUMENTS. (B) THE
COMPANY’S WHOLLY-OWNED SUBSIDIARIES INFORMATION INTELLECT, INC., RIPTIDE
SOFTWARE, INC. AND BRAVERA, INC. ARE CORPORATIONS DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF GEORGIA, STATE OF
FLORIDA AND STATE OF FLORIDA RESPECTIVELY.  EACH HAS ALL REQUISITE CORPORATE
POWER AND AUTHORITY TO OWN, LEASE AND USE ITS ASSETS AS THEY ARE CURRENTLY
OWNED, LEASED AND USED AND TO CONDUCT ITS BUSINESS AS IT IS CURRENTLY CONDUCTED.
EACH SUBSIDIARY IS DULY QUALIFIED OR LICENSED TO DO BUSINESS IN AND IS IN GOOD
STANDING IN EACH JURISDICTION IN WHICH THE CHARACTER OF ITS PROPERTIES OWNED,
LEASED OR USED BY IT OR THE NATURE OF THE ACTIVITIES CONDUCTED BY IT MAKE SUCH
QUALIFICATION

12


--------------------------------------------------------------------------------



NECESSARY, EXCEPT ANY SUCH JURISDICTION WHERE THE FAILURE TO BE SO QUALIFIED OR
LICENSED WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY AND ITS
SUBSIDIARIES AS A WHOLE.


3.2           DUE AUTHORIZATION.  THE COMPANY HAS FULL CORPORATE POWER AND
AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT, TO PERFORM ITS OBLIGATIONS
HEREUNDER AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.  THE EXECUTION
AND DELIVERY BY THE COMPANY OF THIS AGREEMENT AND THE CONSUMMATION BY THE
COMPANY OF THE TRANSACTIONS CONTEMPLATED HEREBY, AND THE PERFORMANCE BY THE
COMPANY OF ITS OBLIGATIONS HEREUNDER, HAVE BEEN DULY AND VALIDLY AUTHORIZED BY
ALL NECESSARY ACTION BY THE BOARD OF DIRECTORS OF THE COMPANY, AND NO OTHER
ACTION ON THE PART OF THE BOARD OF DIRECTORS OF THE COMPANY IS REQUIRED TO
AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE
CONSUMMATION BY THE COMPANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.  THIS
AGREEMENT HAS BEEN DULY AND VALIDLY EXECUTED AND DELIVERED BY THE COMPANY AND
CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF THE COMPANY ENFORCEABLE
AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS, EXCEPT AS THE ENFORCEABILITY
THEREOF MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, FRAUDULENT CONVEYANCE,
REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS RELATING TO THE ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY AND BY GENERAL PRINCIPLES OF EQUITY.


3.3           CAPITALIZATION.


(A)           THE AUTHORIZED COMMON STOCK AND OTHER OWNERSHIP INTERESTS OF THE
COMPANY CONSIST OF 800,000,000 SHARES OF COMMON STOCK, PAR VALUE $0.001 PER
SHARE AND 60,000,000 SHARES OF PREFERRED STOCK, PAR VALUE $0.001 PER SHARE, OF
WHICH 10,000,000 SHARES HAVE BEEN DESIGNATED AS SERIES A PREFERRED STOCK AND
20,000,000 SHARES HAVE BEEN DESIGNATED AS SERIES B PREFERRED STOCK. THERE ARE 
63,446,676 SHARES OF COMMON STOCK, 3,800,000 SHARES OF SERIES A  PREFERRED STOCK
AND 4,600,000 SHARES OF SERIES B PREFERRED STOCK ISSUED AND OUTSTANDING AS OF
THE DATE HEREOF.  ALL OF THE ISSUED AND OUTSTANDING SHARES OF THE COMPANY COMMON
STOCK, COMPANY SERIES A PREFERRED STOCK AND COMPANY SERIES B PREFERRED STOCK
HAVE BEEN DULY AUTHORIZED AND ARE VALIDLY ISSUED AND OUTSTANDING, FULLY PAID AND
NONASSESSABLE AND HAVE BEEN ISSUED IN COMPLIANCE WITH APPLICABLE SECURITIES LAWS
AND OTHER APPLICABLE LEGAL REQUIREMENTS OR TRANSFER RESTRICTIONS UNDER
APPLICABLE SECURITIES LAWS.


(B)           SCHEDULE 3.3(B) HERETO LISTS ALL OUTSTANDING OR AUTHORIZED
OPTIONS, WARRANTS, PURCHASE RIGHTS, PREEMPTIVE RIGHTS OR OTHER CONTRACTS OR
COMMITMENTS THAT COULD REQUIRE THE COMPANY TO ISSUE, SELL, OR OTHERWISE CAUSE TO
BECOME OUTSTANDING ANY OF ITS COMMON STOCK OR OTHER OWNERSHIP INTERESTS
(COLLECTIVELY “EQUITY EQUIVALENTS”), INCLUDING, WITHOUT LIMITATION, ALL ELIGIBLE
WARRANTS.  EXCEPT AS DISCLOSED IN SCHEDULE 3.3(B) HERETO, THERE ARE NO OTHER
EQUITY EQUIVALENTS, COMMITMENTS OR AGREEMENTS OF ANY CHARACTER (WHETHER CREATED
BY STATUTE, THE ARTICLES OF INCORPORATION OR BYLAWS OF THE COMPANY, OR ANY
AGREEMENT OR OTHERWISE) TO WHICH THE COMPANY IS A PARTY OR BY WHICH IT IS BOUND,
OBLIGATING THE COMPANY TO ISSUE, DELIVER, SELL, REPURCHASE OR REDEEM, OR CAUSE
TO BE ISSUED, DELIVERED, SOLD, REPURCHASED OR REDEEMED, ANY SHARES OF COMMON
STOCK OF THE COMPANY OR OBLIGATING THE COMPANY TO GRANT, EXTEND, ACCELERATE THE
VESTING OF, CHANGE THE PRICE OR OTHERWISE AMEND OR ENTER INTO ANY SUCH OPTION,
WARRANT, CALL, RIGHT, COMMITMENT OR AGREEMENT.


3.4           NO CONFLICTS.  EXCEPT AS SET FORTH ON SCHEDULE 3.4 HERETO, THE
EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY OF THIS AGREEMENT AND THE
COLLATERAL DOCUMENTS TO WHICH IT IS

13


--------------------------------------------------------------------------------



A PARTY, AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY IN ACCORDANCE WITH THE TERMS AND CONDITIONS HEREOF AND THEREOF, DO NOT
AND WILL NOT CONFLICT WITH, CONSTITUTE A VIOLATION OR BREACH OF, CONSTITUTE A
DEFAULT OR GIVE RISE TO ANY RIGHT OF TERMINATION OR ACCELERATION OF ANY RIGHT OR
OBLIGATION OF THE COMPANY UNDER, OR RESULT IN THE CREATION OR IMPOSITION OF ANY
ENCUMBRANCE UPON THE COMPANY,  ITS BUSINESS, ASSETS, PROPERTIES OR THE COMPANY
COMMON STOCK BY REASON OF THE TERMS OF (I) THE ARTICLES OF INCORPORATION, BYLAWS
OR OTHER CHARTER OR ORGANIZATIONAL DOCUMENT OF THE COMPANY OR ANY SUBSIDIARY OF
THE COMPANY, (II) ANY MATERIAL CONTRACT, AGREEMENT, LEASE, INDENTURE OR OTHER
INSTRUMENT TO WHICH THE COMPANY IS A PARTY OR BY OR TO WHICH THE COMPANY, OR ITS
ASSETS MAY BE BOUND OR SUBJECT AND A VIOLATION OF WHICH WOULD RESULT IN A
MATERIAL ADVERSE EFFECT ON THE COMPANY, (III) ANY ORDER, JUDGMENT, INJUNCTION,
AWARD OR DECREE OF ANY ARBITRATOR OR REGULATORY AUTHORITY OR ANY STATUTE, LAW,
RULE OR REGULATION APPLICABLE TO THE COMPANY OR (IV) ANY PERMIT OF THE COMPANY,
WHICH IN THE CASE OF (II), (III) OR (IV) ABOVE WOULD HAVE A MATERIAL ADVERSE
EFFECT ON THE COMPANY OR A MATERIAL ADVERSE EFFECT ON THE VALIDITY, BINDING
EFFECT OR ENFORCEABILITY OF THIS AGREEMENT OR THE COLLATERAL DOCUMENTS OR THE
ABILITY OF THE COMPANY TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT OR ANY OF
THE COLLATERAL DOCUMENTS.


3.5           CONSENTS AND APPROVALS.  EXCEPT AS SET FORTH ON SCHEDULE 3.5
HERETO, NO CONSENT, APPROVAL, AUTHORIZATION OR ORDER OF, REGISTRATION OR FILING
WITH, OR NOTICE TO, ANY REGULATORY AUTHORITY OR ANY OTHER PERSON IS NECESSARY TO
BE OBTAINED, MADE OR GIVEN BY THE COMPANY IN CONNECTION WITH THE EXECUTION,
DELIVERY AND PERFORMANCE BY THE COMPANY OF THIS AGREEMENT OR ANY COLLATERAL
DOCUMENT OR FOR THE CONSUMMATION BY THE COMPANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY, EXCEPT TO THE EXTENT THE FAILURE TO OBTAIN ANY SUCH CONSENT,
APPROVAL, AUTHORIZATION OR ORDER OR TO MAKE ANY SUCH REGISTRATION OR FILING
WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY OR A MATERIAL ADVERSE
EFFECT ON THE VALIDITY, BINDING EFFECT OR ENFORCEABILITY OF THIS AGREEMENT OR
THE COLLATERAL DOCUMENTS OR THE ABILITY OF THE COMPANY TO PERFORM ITS
OBLIGATIONS UNDER THIS AGREEMENT OR ANY OF THE COLLATERAL DOCUMENTS.


3.6           INTELLECTUAL PROPERTY.  EXCEPT AS SET FORTH ON SCHEDULE 3.6
HERETO, THE COMPANY AND EACH OF THE COMPANY’S SUBSIDIARIES OWN, OR IS LICENSED
OR OTHERWISE POSSESSES LEGALLY ENFORCEABLE RIGHTS TO USE, ALL INTELLECTUAL
PROPERTY THAT IS USED OR CURRENTLY PROPOSED TO BE USED IN THE BUSINESS OF THE
COMPANY AS CURRENTLY CONDUCTED OR AS PRESENTLY PROPOSED BY THE COMPANY TO BE
CONDUCTED IN THE IMMEDIATE FUTURE.


3.7           COMPLIANCE WITH LEGAL REQUIREMENTS.  THE COMPANY HAS OPERATED ITS
BUSINESS IN COMPLIANCE WITH ALL LEGAL REQUIREMENTS APPLICABLE TO THE COMPANY
EXCEPT TO THE EXTENT THE FAILURE TO OPERATE IN COMPLIANCE WITH ALL MATERIAL
LEGAL REQUIREMENTS WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY ON
THE VALIDITY, BINDING EFFECT OR ENFORCEABILITY OF THIS AGREEMENT OR THE
COLLATERAL DOCUMENTS.


3.8           FINANCIAL STATEMENTS.  THE COMPANY HAS PROVIDED PARENT WITH COPIES
OF THE UNAUDITED CONSOLIDATED BALANCE SHEETS OF THE COMPANY AS OF JUNE 30, 2007
(THE “COMPANY FINANCIAL STATEMENT DATE”), AND THE UNAUDITED CONSOLIDATED
STATEMENTS OF OPERATIONS FOR THE PERIOD THEN ENDED AND THE AUDITED CONSOLIDATED
BALANCE SHEET OF THE COMPANY AS OF DECEMBER 31, 2006 AND THE AUDITED
CONSOLIDATED STATEMENT OF OPERATIONS FOR THE PERIOD THEN ENDED (COLLECTIVELY,
THE “COMPANY FINANCIAL STATEMENTS”).  THE COMPANY FINANCIAL STATEMENTS HAVE BEEN
PREPARED IN ACCORDANCE WITH GAAP APPLIED ON A BASIS CONSISTENT THROUGHOUT ALL
PERIODS

14


--------------------------------------------------------------------------------



PRESENTED, PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION OF
THE COMPANY AND ITS RESULTS OF OPERATIONS AS OF THE DATE AND FOR THE PERIODS
INDICATED THEREIN. THE ACCOUNTING AND OTHER FINANCIAL RECORDS OF THE COMPANY
HAVE BEEN MAINTAINED IN ACCORDANCE WITH GOOD BUSINESS PRACTICES.


3.9           LITIGATION.  EXCEPT AS SET FORTH ON SCHEDULE 3.9 HERETO, THERE ARE
NO OUTSTANDING JUDGMENTS OR ORDERS AGAINST OR OTHERWISE AFFECTING OR RELATED TO
THE COMPANY, ITS BUSINESS, ASSETS OR PROPERTIES, AND THERE IS NO ACTION,
ARBITRATION, AUDIT, HEARING, SUIT, COMPLAINT, PROCEEDING OR INVESTIGATION,
JUDICIAL, ADMINISTRATIVE OR OTHERWISE, THAT IS PENDING OR, TO THE COMPANY’S
KNOWLEDGE, THREATENED THAT, IF ADVERSELY DETERMINED, WOULD HAVE A MATERIAL
ADVERSE EFFECT ON THE COMPANY OR A MATERIAL ADVERSE EFFECT ON THE VALIDITY,
BINDING EFFECT OR ENFORCEABILITY OF THIS AGREEMENT OR THE COLLATERAL DOCUMENTS.


3.10         TAXES.  EXCEPT AS SET FORTH ON SCHEDULE 3.10 HERETO, THE COMPANY
HAS DULY AND TIMELY FILED IN PROPER FORM ALL TAX RETURNS FOR ALL TAXES REQUIRED
TO BE FILED WITH THE APPROPRIATE REGULATORY AUTHORITY, AND HAS PAID ALL TAXES
REQUIRED TO BE PAID IN RESPECT THEREOF EXCEPT WHERE SUCH FAILURE WOULD NOT HAVE
A MATERIAL ADVERSE EFFECT ON THE COMPANY.


3.11         BOOKS AND RECORDS.  THE BOOKS AND RECORDS OF THE COMPANY ACCURATELY
AND FAIRLY REPRESENT THE COMPANY’S BUSINESS AND ITS RESULTS OF OPERATIONS IN ALL
MATERIAL RESPECTS.


3.12         BROKERS OR FINDERS.  EXCEPT AS SET FORTH ON SCHEDULE 3.12 HERETO,
ALL NEGOTIATIONS RELATIVE TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY HAVE BEEN CARRIED OUT BY THE COMPANY OR ITS AFFILIATES IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND NEITHER THE COMPANY, OR
AFFILIATES HAS INCURRED ANY OBLIGATION TO PAY ANY BROKERAGE OR FINDER’S FEE OR
OTHER COMMISSION IN CONNECTION WITH THE TRANSACTION CONTEMPLATED BY THIS
AGREEMENT.


3.13         DISCLOSURE.  NO REPRESENTATION OR WARRANTY OF THE COMPANY IN THIS
AGREEMENT OR IN THE COLLATERAL DOCUMENTS AND NO STATEMENT IN ANY CERTIFICATE
FURNISHED OR TO BE FURNISHED BY THE COMPANY PURSUANT TO THIS AGREEMENT
CONTAINED, CONTAINS OR WILL CONTAIN ON THE DATE SUCH AGREEMENT OR CERTIFICATE
WAS OR IS DELIVERED, OR ON THE CLOSING DATE, ANY UNTRUE STATEMENT OF A MATERIAL
FACT, OR OMITTED, OMITS OR WILL OMIT ON SUCH DATE TO STATE ANY MATERIAL FACT
NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE, IN LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY WERE MADE, NOT MISLEADING.


3.14         NO UNDISCLOSED LIABILITIES.  EXCEPT AS SET FORTH IN SCHEDULE 3.14
HERETO, THE COMPANY HAS NO OBLIGATIONS OR LIABILITIES OF ANY NATURE (MATURED OR
UNMATURED, FIXED OR CONTINGENT) OTHER THAN (I) THOSE SET FORTH OR RESERVED
AGAINST IN THE COMPANY FINANCIAL STATEMENTS OR IF SUBSEQUENT TO THE DATE OF THE
COMPANY FINANCIAL STATEMENTS, AS OTHERWISE DISCLOSED IN FILINGS MADE WITH THE
SEC, (II) THOSE INCURRED IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY, (III) THOSE INCURRED IN THE ORDINARY COURSE OF BUSINESS
CONSISTENT WITH THE COMPANY’S PAST PRACTICE.


3.15         ABSENCE OF CERTAIN CHANGES. EXCEPT AS SET FORTH ON SCHEDULE 3.15
HERETO, SINCE THE FINANCIAL STATEMENT DATE OR OTHERWISE DISCLOSED IN FILINGS
MADE WITH THE SEC, THE COMPANY HAS NOT: (A) SUFFERED ANY MATERIAL ADVERSE CHANGE
IN ITS FINANCIAL CONDITION, ASSETS, LIABILITIES OR

15


--------------------------------------------------------------------------------



BUSINESS; (B) CONTRACTED FOR OR PAID ANY  CAPITAL EXPENDITURES; (C) EXCEPT AS
OTHERWISE DISCLOSED IN SEC FILINGS, INCURRED ANY INDEBTEDNESS OR BORROWED MONEY,
ISSUED OR SOLD ANY DEBT OR EQUITY SECURITIES, DECLARED ANY DIVIDENDS OR
DISCHARGED OR INCURRED ANY LIABILITIES OR OBLIGATIONS EXCEPT IN THE ORDINARY
COURSE OF BUSINESS AS HERETOFORE CONDUCTED; (D) EXCEPT AS OTHERWISE DISCLOSED IN
SEC FILINGS MORTGAGED, PLEDGED OR SUBJECTED TO ANY LIEN, LEASE, SECURITY
INTEREST OR OTHER CHARGE OR ENCUMBRANCE ANY OF ITS PROPERTIES OR ASSETS; (E)
EXCEPT AS OTHERWISE DISCLOSED IN SEC FILINGS PAID ANY MATERIAL AMOUNT ON ANY
INDEBTEDNESS PRIOR TO THE DUE DATE, FORGIVEN OR CANCELLED ANY MATERIAL AMOUNT ON
ANY INDEBTEDNESS PRIOR TO THE DUE DATE, FORGIVEN OR CANCELLED ANY MATERIAL DEBTS
OR CLAIMS OR RELEASED OR WAIVED ANY MATERIAL RIGHTS OR CLAIMS; (F) SUFFERED ANY
DAMAGE OR DESTRUCTION TO OR LOSS OF ANY ASSETS (WHETHER OR NOT COVERED BY
INSURANCE); (G) EXCEPT AS OTHERWISE DISCLOSED IN SEC FILINGS ACQUIRED OR
DISPOSED OF ANY ASSETS OR INCURRED ANY LIABILITIES OR OBLIGATIONS; (H) EXCEPT AS
OTHERWISE DISCLOSED IN SEC FILINGS MADE ANY PAYMENTS TO ITS AFFILIATES OR
ASSOCIATES OR LOANED ANY MONEY TO ANY PERSON OR ENTITY; (I) EXCEPT AS OTHERWISE
DISCLOSED IN SEC FILINGS ACQUIRED OR DISPOSED OF ANY INTEREST IN ANY
CORPORATION, PARTNERSHIP, LIMITED LIABILITY COMPANY, JOINT VENTURE OR OTHER
ENTITY; (J) EXCEPT AS OTHERWISE DISCLOSED IN SEC FILINGS ENTERED INTO ANY
EMPLOYMENT, COMPENSATION, CONSULTING OR COLLECTIVE BARGAINING AGREEMENT OR ANY
OTHER AGREEMENT OF ANY KIND OR NATURE WITH ANY PERSON OR GROUP, OR MODIFIED OR
AMENDED IN ANY RESPECT THE TERMS OF ANY SUCH EXISTING AGREEMENT; (K) EXCEPT AS
OTHERWISE DISCLOSED IN SEC FILINGS ENTERED INTO ANY OTHER COMMITMENT OR
TRANSACTION OR EXPERIENCED ANY OTHER EVENT THAT RELATES TO OR AFFECT IN ANY WAY
THIS AGREEMENT OR TO THE TRANSACTIONS CONTEMPLATED HEREBY, OR THAT HAS AFFECTED,
OR MAY ADVERSELY AFFECT THE COMPANY’S BUSINESS, OPERATIONS, ASSETS, LIABILITIES
OR FINANCIAL CONDITION; OR (1) EXCEPT AS OTHERWISE DISCLOSED IN SEC FILINGS
AMENDED ITS ARTICLES OF INCORPORATION OR BY-LAWS, EXCEPT AS OTHERWISE
CONTEMPLATED HEREIN.


3.16         CONTRACTS.  SCHEDULE 3.16(A) HERETO SETS FORTH A TRUE AND COMPLETE
LIST OF ALL CONTRACTS, AGREEMENTS, LEASES, COMMITMENTS OR OTHER UNDERSTANDINGS
OR ARRANGEMENTS, WRITTEN OR ORAL, EXPRESS OR IMPLIED, TO WHICH THE COMPANY IS A
PARTY OR BY WHICH IT OR ANY OF ITS PROPERTY IS BOUND OR AFFECTED REQUIRING
PAYMENTS TO OR FROM, OR INCURRING OF LIABILITIES BY, THE COMPANY IN EXCESS OF
$250,000 (THE “CONTRACTS”). EXCEPT AS SET FORTH ON SCHEDULE 3.16(B) HERETO, THE
COMPANY HAS COMPLIED WITH AND PERFORMED, IN ALL MATERIAL RESPECTS, ALL OF ITS
OBLIGATIONS REQUIRED TO BE PERFORMED UNDER AND IS NOT IN DEFAULT WITH RESPECT TO
ANY OF THE CONTRACTS, AS OF THE DATE HEREOF, NOR HAS ANY EVENT OCCURRED WHICH
HAS NOT BEEN CURED WHICH, WITH OR WITHOUT THE GIVING OF NOTICE, LAPSE OF TIME,
OR BOTH, WOULD CONSTITUTE A DEFAULT IN ANY RESPECT THEREUNDER. TO THE BEST
KNOWLEDGE OF THE COMPANY, NO OTHER PARTY HAS FAILED TO COMPLY WITH OR PERFORM,
IN ALL MATERIAL RESPECTS, ANY OF ITS OBLIGATIONS REQUIRED TO BE PERFORMED UNDER
OR IS IN MATERIAL DEFAULT WITH RESPECT TO ANY SUCH CONTRACTS, AS OF THE DATE
HEREOF, NOR HAS ANY EVENT OCCURRED WHICH, WITH OR WITHOUT THE GIVING OF NOTICE,
LAPSE OF TIME OR BOTH, WOULD CONSTITUTE A MATERIAL DEFAULT IN ANY RESPECT BY
SUCH PARTY THEREUNDER. EXCEPT AS SET FORTH ON SCHEDULE 3.16(C) HERETO, THE
COMPANY KNOWS OF AND HAS NO REASON TO BELIEVE THAT THERE ARE ANY FACTS OR
CIRCUMSTANCES WHICH WOULD MAKE A MATERIAL DEFAULT BY ANY PARTY TO ANY CONTRACT
OR OBLIGATION LIKELY TO OCCUR SUBSEQUENT TO THE DATE HEREOF.


3.17         PERMITS AND LICENSES. THE COMPANY HAS ALL CERTIFICATES OF
OCCUPANCY, RIGHTS, PERMITS, CERTIFICATES, LICENSES, FRANCHISES, APPROVALS AND
OTHER AUTHORIZATIONS AS ARE REASONABLY NECESSARY TO CONDUCT ITS BUSINESS AND TO
OWN, LEASE, USE, OPERATE AND OCCUPY ITS ASSETS, AT THE PLACES AND IN THE MANNER
NOW CONDUCTED AND OPERATED, EXCEPT THOSE THE ABSENCE OF WHICH WOULD NOT
MATERIALLY ADVERSELY AFFECT ITS BUSINESS. THE COMPANY HAS NOT RECEIVED ANY
WRITTEN OR ORAL

16


--------------------------------------------------------------------------------



NOTICE OR CLAIM PERTAINING TO THE FAILURE TO OBTAIN ANY MATERIAL PERMIT,
CERTIFICATE, LICENSE, APPROVAL OR OTHER AUTHORIZATION REQUIRED BY ANY FEDERAL,
STATE OR LOCAL AGENCY OR OTHER REGULATORY BODY, THE FAILURE OF WHICH TO OBTAIN
WOULD MATERIALLY AND ADVERSELY AFFECT ITS BUSINESS.


3.18         RESTRICTIONS ON BUSINESS ACTIVITIES.  EXCEPT AS SET FORTH IN
SCHEDULE 3.18 HERETO, THERE IS NO AGREEMENT OR ORDER BINDING UPON THE COMPANY,
OR ANY OF ITS ASSETS OR PROPERTIES WHICH HAS HAD OR COULD REASONABLY BE EXPECTED
TO HAVE THE EFFECT OF PROHIBITING OR IMPAIRING ANY CURRENT BUSINESS PRACTICE OF
THE COMPANY (OR FUTURE BUSINESS PRACTICE OF THE SURVIVING CORPORATION), ANY
ACQUISITION OF PROPERTY BY THE COMPANY OR THE CONDUCT OF BUSINESS BY THE COMPANY
AS CURRENTLY CONDUCTED OR AS PROPOSED TO BE CONDUCTED BY THE COMPANY OTHER THAN
IN THE ORDINARY COURSE OF BUSINESS OR WHICH WOULD NOT REASONABLY BE EXPECTED TO
GIVE RISE TO A MATERIAL ADVERSE EFFECT.


3.19         TITLE TO PROPERTY.  THE COMPANY HAS GOOD AND MARKETABLE TITLE TO
ALL OF ITS PROPERTIES, INTERESTS IN PROPERTIES AND ASSETS, REAL AND PERSONAL,
REFLECTED IN THE COMPANY FINANCIAL STATEMENTS OR ACQUIRED AFTER THE FINANCIAL
STATEMENT DATE (EXCEPT AS OTHERWISE DISCLOSED IN SEC FILINGS AND EXCEPT
PROPERTIES, INTERESTS IN PROPERTIES AND ASSETS SOLD OR OTHERWISE DISPOSED OF
SINCE THE FINANCIAL STATEMENT DATE IN THE ORDINARY COURSE OF BUSINESS), OR WITH
RESPECT TO LEASED PROPERTIES AND ASSETS, VALID LEASEHOLD INTERESTS IN, FREE AND
CLEAR OF ALL MORTGAGES, LIENS, PLEDGES, CHARGES OR ENCUMBRANCES OF ANY KIND OR
CHARACTER, EXCEPT (I)  LIENS FOR CURRENT TAXES NOT YET DUE AND PAYABLE OR WHICH
ARE BEING CONTESTED BY THE COMPANY IN GOOD FAITH, (II) SUCH IMPERFECTIONS OF
TITLE, LIENS AND EASEMENTS AS DO NOT AND WILL NOT MATERIALLY DETRACT FROM OR
INTERFERE WITH THE USE OF THE PROPERTIES SUBJECT THERETO OR AFFECTED THEREBY, OR
OTHERWISE MATERIALLY IMPAIR BUSINESS OPERATIONS INVOLVING SUCH PROPERTIES, (III)
LIENS SECURING DEBT WHICH IS REFLECTED ON THE COMPANY FINANCIAL STATEMENTS, AND
(IV) ENCUMBRANCES LISTED ON SCHEDULE 3.19  HERETO.  THE PROPERTY AND EQUIPMENT
OF THE COMPANY THAT ARE USED IN THE OPERATIONS OF ITS BUSINESS ARE IN GOOD
OPERATING CONDITION SUBJECT TO NORMAL WEAR AND TEAR.  ALL MATERIAL PROPERTIES
USED IN THE OPERATIONS OF THE COMPANY ARE REFLECTED IN THE COMPANY FINANCIAL
STATEMENTS.  THE COMPANY OWNS NO REAL PROPERTY.


3.20         LABOR AGREEMENTS AND LABOR RELATIONS.  EXCEPT AS SET FORTH ON
SCHEDULE 3.20(A) HERETO, THE COMPANY HAS NO COLLECTIVE BARGAINING OR UNION
CONTRACTS OR AGREEMENTS. EXCEPT AS SET FORTH ON SCHEDULE 3.20(B) HERETO, THE
COMPANY IS IN COMPLIANCE WITH ALL APPLICABLE LAWS RESPECTING EMPLOYMENT AND
EMPLOYMENT PRACTICES, TERMS AND CONDITIONS OF EMPLOYMENT AND WAGES AND HOURS,
AND IS NOT ENGAGED IN ANY UNFAIR LABOR PRACTICES; THERE ARE NO CHARGES OF
DISCRIMINATION OR UNFAIR LABOR PRACTICE CHARGES, OR COMPLAINTS AGAINST THE
COMPANY PENDING OR THREATENED BEFORE ANY GOVERNMENTAL OR REGULATORY AGENCY OR
AUTHORITY; AND, THERE IS NO MATERIAL LABOR STRIKE, DISPUTE, EMPLOYEE GRIEVANCE,
DISCIPLINARY ACTION, SLOWDOWN OR STOPPAGE ACTUALLY PENDING OR THREATENED AGAINST
OR AFFECTING THE COMPANY.


3.21         EMPLOYMENT ARRANGEMENTS.  EXCEPT AS SET FORTH ON SCHEDULE 3.21(A)
HERETO, THE COMPANY HAS NO EMPLOYMENT OR CONSULTING AGREEMENTS OR ARRANGEMENTS,
WRITTEN OR ORAL, WHICH ARE NOT TERMINABLE AT THE WILL OF THE COMPANY, OR ANY
PENSION, PROFIT-SHARING, OPTION, OTHER INCENTIVE PLAN, OR ANY OTHER TYPE OF
EMPLOYMENT BENEFIT PLAN AS DEFINED IN ERISA OR OTHERWISE, OR ANY OBLIGATION TO
OR CUSTOMARY ARRANGEMENT WITH EMPLOYEES FOR BONUSES, INCENTIVE COMPENSATION,
VACATIONS, SEVERANCE PAY, INSURANCE OR OTHER BENEFITS. EXCEPT AS SET FORTH ON

17


--------------------------------------------------------------------------------



SCHEDULE 3.21(B) HERETO, NO EMPLOYEE OF THE COMPANY IS IN VIOLATION OF ANY
EMPLOYMENT AGREEMENT OR RESTRICTIVE COVENANT.


3.22         CONDUCT OF BUSINESS.  PRIOR TO THE CLOSING DATE, THE COMPANY SHALL
CONDUCT ITS BUSINESS IN THE NORMAL COURSE, AND SHALL NOT SELL, PLEDGE, OR ASSIGN
ANY ASSETS, WITHOUT THE PRIOR WRITTEN APPROVAL OF PARENT, EXCEPT IN THE REGULAR
COURSE OF BUSINESS. EXCEPT AS OTHERWISE PROVIDED HEREIN, THE COMPANY SHALL NOT
AMEND ITS ARTICLES OF INCORPORATION OR BY-LAWS, DECLARE DIVIDENDS, REDEEM OR
SELL STOCK OR OTHER SECURITIES, ACQUIRE OR DISPOSE OF FIXED ASSETS, CHANGE
EMPLOYMENT TERMS, ENTER INTO ANY MATERIAL OR LONG-TERM CONTRACT, GUARANTEE
OBLIGATIONS OF ANY THIRD PARTY, SETTLE OR DISCHARGE ANY MATERIAL BALANCE SHEET
RECEIVABLE FOR LESS THAN ITS STATED AMOUNT, PAY MORE ON ANY LIABILITY THAN ITS
STATED AMOUNT OR ENTER INTO ANY OTHER TRANSACTION OTHER THAN IN THE REGULAR
COURSE OF BUSINESS


3.23         SEC REPORTS. THE COMPANY HAS FILED ALL REQUIRED SEC REPORTS SINCE
MARCH 2, 2007 THE DATE OF THE MERGER OF SHEA DEVELOPMENT CORP. AND INFORMATION
INTELLECT, INC. AND TO THE BEST OF THE COMPANY’S KNOWLEDGE ALL SEC FILINGS PRIOR
TO MARCH 2, 2007 HAVE BEEN FILED WITH THE SEC, EACH OF WHICH COMPLIED AT THE
TIME OF FILING IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE REQUIREMENTS OF THE
SECURITIES ACT AND THE EXCHANGE ACT, AS APPLICABLE, IN EACH CASE AS IN EFFECT ON
THE DATES SUCH FORMS REPORTS AND DOCUMENTS WERE FILED.  NONE OF THE COMPANY’S
SEC REPORTS CONTAINED WHEN FILED AN UNTRUE STATEMENT OF A MATERIAL FACT OR
OMITTED TO STATE A MATERIAL FACT REQUIRED TO BE STATED OR INCORPORATED BY
REFERENCE THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN IN LIGHT
OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE NOT MISLEADING, EXCEPT TO THE
EXTENT SUPERSEDED BY A SEC REPORT FILED SUBSEQUENTLY AND PRIOR TO THE DATE
HEREOF.  EXCEPT AS PUBLICLY DISCLOSED BY THE COMPANY SINCE THE FILING OF ITS
LAST SEC REPORT, THERE HAVE BEEN NO EVENTS, CHANGES OR EFFECTS WITH RESPECT TO
THE COMPANY WHICH THE COMPANY (I) WAS REQUIRED TO PUBLICLY DISCLOSE, IN A FILING
WITH THE SEC OR OTHERWISE, OR (II) WHICH WOULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT ON THE COMPANY’S FUTURE OPERATIONS OR FINANCIAL
CONDITION.


3.24         INFORMATION SUPPLIED BY COMPANY. NONE OF THE INFORMATION SUPPLIED
OR TO BE SUPPLIED BY THE COMPANY FOR INCLUSION IN THE JOINT PROXY-REGISTRATION
STATEMENT TO BE DELIVERED TO ITS SHAREHOLDERS IN CONNECTION WITH ANY WRITTEN
CONSENT BY OR MEETING OF SUCH SHAREHOLDERS, AT THE DATE ON WHICH SUCH
INFORMATION WAS SUPPLIED PRIOR TO THE TIME THE COMPANY’S SHAREHOLDERS WERE
REQUESTED TO APPROVE THE MERGER, CONTAINED OR WILL CONTAIN ANY UNTRUE STATEMENT
OR MATERIAL FACT OR OMITS OR WILL OMIT TO STATE ANY MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF
THE CIRCUMSTANCES UNDER WHICH THEY ARE MADE, NOT MATERIALLY MISLEADING.


ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

Parent and Merger Sub hereby, jointly and severally, represent and warrant to
the Company that (subject to such exceptions as are disclosed in the
corresponding Schedules with respect to specific sections of this Article 4) the
statements contained in this Article 4 are correct and complete as of the date
of this Agreement and will be correct and complete as of the Closing Date (as
though made then and as though the Closing Date were substituted for the date of
this Agreement throughout this Article 4, except in the case of representations
and warranties stated

18


--------------------------------------------------------------------------------


to be made as of the date of this Agreement or as of another date and except for
changes contemplated or permitted by this Agreement):


4.1           ORGANIZATION, STANDING AND QUALIFICATION.  PARENT AND MERGER SUB
ARE EACH CORPORATIONS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING
UNDER THE LAWS OF THEIR RESPECTIVE JURISDICTIONS OF INCORPORATION.  PARENT AND
MERGER SUB EACH HAVE THE REQUISITE CORPORATE POWER AND AUTHORITY TO OWN, LEASE
AND USE ITS ASSETS AS THEY ARE CURRENTLY OWNED, LEASED AND USED AND TO CONDUCT
THEIR RESPECTIVE BUSINESSES AS CURRENTLY CONDUCTED.  PARENT AND MERGER SUB ARE
EACH DULY QUALIFIED OR LICENSED TO DO BUSINESS IN AND IS IN GOOD STANDING IN
EACH JURISDICTION IN WHICH THE CHARACTER OF THE PROPERTIES OWNED, LEASED OR USED
BY, OR THE NATURE OF THE ACTIVITIES CONDUCTED BY, EACH OF PARENT AND MERGER SUB
MAKE SUCH QUALIFICATION NECESSARY, EXCEPT ANY SUCH JURISDICTION WHERE THE
FAILURE TO BE SO QUALIFIED OR LICENSED WOULD NOT HAVE A MATERIAL ADVERSE EFFECT
ON PARENT OR MERGER SUB, OR A MATERIAL ADVERSE EFFECT ON THE VALIDITY, BINDING
EFFECT OR ENFORCEABILITY OF THIS AGREEMENT OR THE COLLATERAL DOCUMENTS OR THE
ABILITY OF EACH OF PARENT AND MERGER SUB TO PERFORM THEIR RESPECTIVE OBLIGATIONS
UNDER THIS AGREEMENT OR ANY OF THE COLLATERAL DOCUMENTS.


4.2           DUE AUTHORIZATION; OWNERSHIP OF STOCK.  (A) EACH OF PARENT AND
MERGER SUB HAS FULL CORPORATE POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS
AGREEMENT, TO PERFORM THEIR RESPECTIVE OBLIGATIONS HEREUNDER AND TO CONSUMMATE
THE TRANSACTIONS CONTEMPLATED HEREBY.  THE EXECUTION AND DELIVERY BY EACH OF
PARENT AND MERGER SUB OF THIS AGREEMENT AND THE CONSUMMATION BY PARENT AND
MERGER SUB OF THE TRANSACTIONS CONTEMPLATED HEREBY, AND THE PERFORMANCE BY
PARENT AND MERGER SUB OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER, HAVE BEEN DULY
AND VALIDLY AUTHORIZED BY ALL NECESSARY ACTION BY THE BOARD OF DIRECTORS OF EACH
OF PARENT AND MERGER SUB, AND NO OTHER ACTION ON THE PART OF THE BOARD OF
DIRECTORS OF EACH OF PARENT AND MERGER SUB IS REQUIRED TO AUTHORIZE THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE CONSUMMATION BY
PARENT AND MERGER SUB OF THE TRANSACTIONS CONTEMPLATED HEREBY.  THIS AGREEMENT
HAS BEEN DULY AND VALIDLY EXECUTED AND DELIVERED BY EACH OF PARENT AND MERGER
SUB AND CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF EACH OF PARENT AND
MERGER SUB ENFORCEABLE AGAINST PARENT AND MERGER SUB IN ACCORDANCE WITH ITS
TERMS, EXCEPT AS THE ENFORCEABILITY THEREOF MAY BE LIMITED BY BANKRUPTCY,
INSOLVENCY, FRAUDULENT CONVEYANCE, REORGANIZATION, MORATORIUM OR OTHER SIMILAR
LEGAL REQUIREMENTS RELATING TO THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY
AND BY GENERAL PRINCIPLES OF EQUITY.  (B) EXCEPT FOR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, AS OF THE DATE HEREOF, NEITHER PARENT NOR MERGER
SUB BENEFICIALLY OWNS ANY COMPANY COMMON STOCK.


4.3           CAPITALIZATION.


(A)           THE AUTHORIZED COMMON STOCK AND OTHER OWNERSHIP INTERESTS OF
PARENT CONSIST OF 100,000,000 SHARES OF COMMON STOCK, OF WHICH 14,258,756 SHARES
OF COMMON STOCK ARE ISSUED AND OUTSTANDING AS OF THE DATE HEREOF.  ALL OF THE
ISSUED AND OUTSTANDING SHARES OF PARENT COMMON STOCK HAVE BEEN DULY AUTHORIZED
AND ARE VALIDLY ISSUED AND OUTSTANDING, FULLY PAID AND NONASSESSABLE AND HAVE
BEEN ISSUED IN COMPLIANCE WITH APPLICABLE SECURITIES LAWS AND OTHER APPLICABLE
LEGAL REQUIREMENTS OR TRANSFER RESTRICTIONS UNDER APPLICABLE SECURITIES LAWS.


(B)           THE AUTHORIZED COMMON STOCK AND OTHER OWNERSHIP INTERESTS OF
MERGER SUB CONSIST OF 100 SHARES OF COMMON STOCK, OF WHICH 100 SHARES OF COMMON
STOCK ARE ISSUED

19


--------------------------------------------------------------------------------



AND OUTSTANDING AS OF THE DATE HEREOF.  ALL OF THE ISSUED AND OUTSTANDING SHARES
OF COMMON STOCK OF MERGER SUB HAVE BEEN DULY AUTHORIZED AND ARE VALIDLY ISSUED
AND OUTSTANDING, FULLY PAID AND NONASSESSABLE AND HAVE BEEN ISSUED IN COMPLIANCE
WITH APPLICABLE SECURITIES LAWS AND OTHER APPLICABLE LEGAL REQUIREMENTS OR
TRANSFER RESTRICTIONS UNDER APPLICABLE SECURITIES LAWS.


(C)           SCHEDULE 4.3(C) HERETO LISTS ALL EQUITY EQUIVALENTS OF PARENT. 
EXCEPT AS DISCLOSED IN SCHEDULE 4.3(C) HERETO, THERE ARE NO OTHER EQUITY
EQUIVALENTS, COMMITMENTS OR AGREEMENTS OF ANY CHARACTER (WHETHER CREATED BY
STATUTE, THE ARTICLES OF INCORPORATION OR BYLAWS OF PARENT, OR ANY AGREEMENT OR
OTHERWISE) TO WHICH PARENT IS A PARTY OR BY WHICH IT IS BOUND, OBLIGATING PARENT
TO ISSUE, DELIVER, SELL, REPURCHASE OR REDEEM, OR CAUSE TO BE ISSUED, DELIVERED,
SOLD, REPURCHASED OR REDEEMED, ANY SHARES OF COMMON STOCK OF PARENT OR
OBLIGATING PARENT TO GRANT, EXTEND, ACCELERATE THE VESTING OF, CHANGE THE PRICE
OR OTHERWISE AMEND OR ENTER INTO ANY SUCH OPTION, WARRANT, CALL, RIGHT,
COMMITMENT OR AGREEMENT.


4.4           NO CONFLICTS.  EXCEPT AS SET FORTH ON SCHEDULE 4.4 HERETO, THE
EXECUTION, DELIVERY AND PERFORMANCE BY THE PARENT AND MERGER SUB OF THIS
AGREEMENT AND THE COLLATERAL DOCUMENTS TO WHICH EACH IS A PARTY AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY IN ACCORDANCE
WITH THE TERMS AND CONDITIONS HEREOF AND THEREOF, DO NOT AND WILL NOT CONFLICT
WITH, CONSTITUTE A VIOLATION OR BREACH OF, CONSTITUTE A DEFAULT OR GIVE RISE TO
ANY RIGHT OF TERMINATION OR ACCELERATION OF ANY RIGHT OR OBLIGATION OF EITHER
PARENT OR MERGER SUB UNDER, OR RESULT IN THE CREATION OR IMPOSITION OF ANY
ENCUMBRANCE UPON THE PROPERTY OF EITHER PARENT OR MERGER SUB BY REASON OF THE
TERMS OF (I) THE ARTICLES OF INCORPORATION, BY LAWS OR OTHER CHARTER OR
ORGANIZATIONAL DOCUMENT OF EITHER PARENT OR MERGER SUB, (II) ANY CONTRACT,
AGREEMENT, LEASE, INDENTURE OR OTHER INSTRUMENT TO WHICH EITHER PARENT OR MERGER
SUB IS A PARTY OR BY OR TO WHICH EITHER PARENT OR MERGER SUB OR ITS PROPERTY MAY
BE BOUND OR SUBJECT AND A VIOLATION OF WHICH WOULD RESULT IN A MATERIAL ADVERSE
EFFECT ON PARENT TAKEN AS A WHOLE, (III) ANY ORDER, JUDGMENT, INJUNCTION, AWARD
OR DECREE OF ANY ARBITRATOR OR REGULATORY AUTHORITY OR ANY STATUTE, LAW, RULE OR
REGULATION APPLICABLE TO EITHER PARENT OR MERGER SUB OR (IV) ANY PERMIT OF
PARENT OR MERGER SUB, WHICH IN THE CASE OF (II), (III) OR (IV) ABOVE WOULD HAVE
A MATERIAL ADVERSE EFFECT ON PARENT OR A MATERIAL ADVERSE EFFECT ON THE
VALIDITY, BINDING EFFECT OR ENFORCEABILITY OF THIS AGREEMENT OR THE COLLATERAL
DOCUMENTS OR THE ABILITY OF EITHER PARENT OR MERGER SUB TO PERFORM ITS
OBLIGATIONS HEREUNDER OR THEREUNDER.


4.5           CONSENTS AND APPROVALS.  EXCEPT AS SET FORTH ON SCHEDULE 4.5
HERETO, NO CONSENT, APPROVAL, AUTHORIZATION OR ORDER OF, REGISTRATION OR FILING
WITH, OR NOTICE TO, ANY REGULATORY AUTHORITY OR ANY OTHER PERSON IS NECESSARY TO
BE OBTAINED, MADE OR GIVEN BY EITHER PARENT OR MERGER SUB IN CONNECTION WITH THE
EXECUTION, DELIVERY AND PERFORMANCE BY THEM OF THIS AGREEMENT OR ANY COLLATERAL
DOCUMENTS OR FOR THE CONSUMMATION BY THEM OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY, EXCEPT TO THE EXTENT THE FAILURE TO OBTAIN SUCH CONSENT,
APPROVAL, AUTHORIZATION OR ORDER OR TO MAKE SUCH REGISTRATION OR FILINGS OR TO
GIVE SUCH NOTICE WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON PARENT OR A
MATERIAL ADVERSE EFFECT ON THE VALIDITY, BINDING EFFECT OR ENFORCEABILITY OF
THIS AGREEMENT OR THE COLLATERAL DOCUMENTS OR THE ABILITY OF EITHER PARENT OR
MERGER SUB TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT OR ANY OF THE
COLLATERAL DOCUMENTS.


4.6           INTELLECTUAL PROPERTY.  EXCEPT AS SET FORTH ON SCHEDULE 4.6
HERETO, PARENT OWNS, OR IS LICENSED OR OTHERWISE POSSESSES LEGALLY ENFORCEABLE
RIGHTS TO USE, ALL INTELLECTUAL PROPERTY THAT

20


--------------------------------------------------------------------------------



IS USED OR CURRENTLY PROPOSED TO BE USED IN THE BUSINESS OF PARENT AS CURRENTLY
CONDUCTED OR AS PRESENTLY PROPOSED BY PARENT TO BE CONDUCTED IN THE IMMEDIATE
FUTURE.


4.7           COMPLIANCE WITH LEGAL REQUIREMENTS.  PARENT HAS OPERATED ITS
BUSINESS IN COMPLIANCE WITH ALL LEGAL REQUIREMENTS APPLICABLE TO PARENT EXCEPT
TO THE EXTENT THE FAILURE TO OPERATE IN COMPLIANCE WITH ALL MATERIAL LEGAL
REQUIREMENTS WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON PARENT ON THE VALIDITY,
BINDING EFFECT OR ENFORCEABILITY OF THIS AGREEMENT OR THE COLLATERAL DOCUMENTS.


4.8           FINANCIAL STATEMENTS.  PARENT HAS PROVIDED THE COMPANY WITH COPIES
OF THE UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET OF PARENT AS OF JUNE 30,
2007 (THE “PARENT FINANCIAL STATEMENT DATE”), AND THE UNAUDITED CONDENSED
CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE PERIOD THEN ENDED AND THE AUDITED
CONDENSED CONSOLIDATED BALANCE SHEETS OF PARENT AS OF SEPTEMBER 30, 2006 AND THE
AUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE PERIOD THEN
ENDED (COLLECTIVELY, THE “PARENT FINANCIAL STATEMENTS”).  THE PARENT FINANCIAL
STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP APPLIED ON A BASIS
CONSISTENT THROUGHOUT ALL PERIODS PRESENTED, PRESENT FAIRLY IN ALL MATERIAL
RESPECTS THE FINANCIAL CONDITION OF PARENT AND ITS RESULTS OF OPERATIONS AS OF
THE DATE AND FOR THE PERIODS INDICATED THEREIN. THE ACCOUNTING AND OTHER
FINANCIAL RECORDS OF PARENT HAVE BEEN MAINTAINED IN ACCORDANCE WITH GOOD
BUSINESS PRACTICES.


4.9           LITIGATION.  EXCEPT AS SET FORTH ON SCHEDULE 4.9 HERETO, THERE ARE
NO OUTSTANDING JUDGMENTS OR ORDERS AGAINST OR OTHERWISE AFFECTING OR RELATED TO
PARENT OR ITS BUSINESS OR ASSETS; AND THERE IS NO ACTION, ARBITRATION, AUDIT,
HEARING, SUIT  COMPLAINT, PROCEEDING OR INVESTIGATION, JUDICIAL, ADMINISTRATIVE
OR OTHERWISE, THAT IS PENDING OR, TO THE BEST KNOWLEDGE OF PARENT, THREATENED
THAT, IF ADVERSELY DETERMINED, WOULD HAVE A MATERIAL ADVERSE EFFECT ON PARENT OR
A MATERIAL ADVERSE EFFECT ON THE VALIDITY, BINDING EFFECT OR ENFORCEABILITY OF
THIS AGREEMENT OR THE COLLATERAL DOCUMENTS.


4.10         TAXES.  EXCEPT AS SET FORTH ON SCHEDULE 4.10 HERETO, PARENT HAS
DULY AND TIMELY FILED IN PROPER FORM ALL TAX RETURNS FOR ALL TAXES REQUIRED TO
BE FILED WITH THE APPROPRIATE REGULATORY AUTHORITY, AND HAS PAID ALL TAXES
REQUIRED TO BE PAID IN RESPECT THEREOF EXCEPT WHERE SUCH FAILURE WOULD NOT HAVE
A MATERIAL ADVERSE EFFECT ON PARENT.


4.11         BOOKS AND RECORDS.  THE BOOKS AND RECORDS OF PARENT ACCURATELY AND
FAIRLY REPRESENT ITS BUSINESS AND ITS RESULTS OF OPERATIONS IN ALL MATERIAL
RESPECTS.


4.12         BROKERS OR FINDERS.  EXCEPT AS SET FORTH ON SCHEDULE 4.12 HERETO,
ALL NEGOTIATIONS RELATIVE TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY HAVE BEEN CARRIED OUT BY PARENT IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, AND NEITHER PARENT NOR MERGER SUB HAS ENTERED
INTO ANY CONTRACT, AGREEMENT, ARRANGEMENT OR UNDERSTANDING WHICH MAY RESULT IN
AN OBLIGATION TO PAY ANY BROKERAGE OR FINDER’S FEE OR OTHER COMMISSION IN
CONNECTION WITH THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT.


4.13         DISCLOSURE.  NO REPRESENTATION OR WARRANTY OF PARENT OR MERGER SUB
IN THIS AGREEMENT OR IN THE COLLATERAL DOCUMENTS AND NO STATEMENT IN ANY
CERTIFICATE FURNISHED OR TO BE FURNISHED BY PARENT PURSUANT TO THIS AGREEMENT
CONTAINED, CONTAINS OR WILL CONTAIN ON THE DATE

21


--------------------------------------------------------------------------------



SUCH AGREEMENT OR CERTIFICATE WAS OR IS DELIVERED, OR ON THE CLOSING DATE, ANY
UNTRUE STATEMENT OF A MATERIAL FACT, OR OMITTED, OMITS OR WILL OMIT ON SUCH DATE
TO STATE ANY MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE, IN
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


4.14         NO UNDISCLOSED LIABILITIES.  EXCEPT AS SET FORTH IN SCHEDULE 4.14
HERETO, NEITHER PARENT NOR MERGER SUB HAS ANY OBLIGATIONS OR LIABILITIES OF ANY
NATURE (ABSOLUTE, ACCRUED, MATURED OR UNMATURED, FIXED OR CONTINGENT) OTHER THAN
(I) THOSE SET FORTH OR RESERVED AGAINST IN THE PARENT FINANCIAL STATEMENTS, (II)
THOSE INCURRED IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY, (III) THOSE INCURRED IN THE ORDINARY COURSE OF BUSINESS
CONSISTENT WITH THE PARENT’S PAST PRACTICE.


4.15         ABSENCE OF CERTAIN CHANGES. EXCEPT AS SET FORTH ON SCHEDULE 4.15
HERETO, SINCE THE PARENT BALANCE SHEET DATE, PARENT HAS NOT: (A) SUFFERED ANY
MATERIAL ADVERSE CHANGE IN ITS FINANCIAL CONDITION, ASSETS, LIABILITIES OR
BUSINESS; (B) CONTRACTED FOR OR PAID ANY CAPITAL EXPENDITURES; (C) INCURRED ANY
INDEBTEDNESS OR BORROWED MONEY, ISSUED OR SOLD ANY DEBT OR EQUITY SECURITIES,
DECLARED ANY DIVIDENDS OR DISCHARGED OR INCURRED ANY LIABILITIES OR OBLIGATIONS
EXCEPT IN THE ORDINARY COURSE OF BUSINESS AS HERETOFORE CONDUCTED; (D)
MORTGAGED, PLEDGED OR SUBJECTED TO ANY LIEN, LEASE, SECURITY INTEREST OR OTHER
CHARGE OR ENCUMBRANCE ANY OF ITS PROPERTIES OR ASSETS; (E) PAID ANY MATERIAL
AMOUNT ON ANY INDEBTEDNESS PRIOR TO THE DUE DATE, FORGIVEN OR CANCELLED ANY
MATERIAL AMOUNT ON ANY INDEBTEDNESS PRIOR TO THE DUE DATE, FORGIVEN OR CANCELLED
ANY MATERIAL DEBTS OR CLAIMS OR RELEASED OR WAIVED ANY MATERIAL RIGHTS OR
CLAIMS; (F) SUFFERED ANY DAMAGE OR DESTRUCTION TO OR LOSS OF ANY ASSETS (WHETHER
OR NOT COVERED BY INSURANCE); (G) ACQUIRED OR DISPOSED OF ANY ASSETS OR INCURRED
ANY LIABILITIES OR OBLIGATIONS; (H) MADE ANY PAYMENTS TO ITS AFFILIATES OR
ASSOCIATES OR LOANED ANY MONEY TO ANY PERSON OR ENTITY; (I) FORMED OR ACQUIRED
OR DISPOSED OF ANY INTEREST IN ANY CORPORATION, PARTNERSHIP, LIMITED LIABILITY
COMPANY, JOINT VENTURE OR OTHER ENTITY; (J) ENTERED INTO ANY EMPLOYMENT,
COMPENSATION, CONSULTING OR COLLECTIVE BARGAINING AGREEMENT OR ANY OTHER
AGREEMENT OF ANY KIND OR NATURE WITH ANY PERSON OR GROUP, OR MODIFIED OR AMENDED
IN ANY RESPECT THE TERMS OF ANY SUCH EXISTING AGREEMENT; (K) ENTERED INTO ANY
OTHER COMMITMENT OR TRANSACTION OR EXPERIENCE ANY OTHER EVENT THAT RELATES TO OR
AFFECT IN ANY WAY THIS AGREEMENT OR TO THE TRANSACTIONS CONTEMPLATED HEREBY, OR
THAT HAS AFFECTED, OR MAY ADVERSELY AFFECT THE PARENT’S BUSINESS, OPERATIONS,
ASSETS, LIABILITIES OR FINANCIAL CONDITION;  (1) AMENDED ITS ARTICLES OF
INCORPORATION OR BY-LAWS, EXCEPT AS OTHERWISE CONTEMPLATED HEREIN (M) MADE ANY
CHANGE IN ACCOUNTING METHODS OR PRACTICES OR INTERNAL CONTROL PROCEDURES, OTHER
THAN AS REQUIRED AS A RESULT OF CHANGES IN LAW OR GAAP; (N) MADE ANY SINGLE
EXPENDITURE OR COMMITMENT IN EXCESS OF $25,000 FOR ADDITIONS TO PROPERTY PLANT,
EQUIPMENT, OR INTANGIBLE CAPITAL ASSETS, OR (O) AGREED TO TAKE ANY ACTION
DESCRIBED IN THIS SECTION 4.15.


4.16         CONTRACTS.  SCHEDULE 4.16(A) HERETO IS A TRUE AND COMPLETE LIST OF
ALL CONTRACTS TO WHICH PARENT IS A PARTY OR BY WHICH IT OR ANY OF ITS PROPERTY
IS BOUND OR AFFECTED REQUIRING PAYMENTS TO OR FROM, OR INCURRING OF LIABILITIES
BY, PARENT IN EXCESS OF $100,000. EXCEPT AS SET FORTH ON SCHEDULE 4.16(B)
HERETO, PARENT HAS COMPLIED WITH AND PERFORMED, IN ALL MATERIAL RESPECTS, ALL OF
ITS OBLIGATIONS REQUIRED TO BE PERFORMED UNDER AND IS NOT IN DEFAULT WITH
RESPECT TO ANY OF THE CONTRACTS, AS OF THE DATE HEREOF, NOR HAS ANY EVENT
OCCURRED WHICH HAS NOT BEEN CURED WHICH, WITH OR WITHOUT THE GIVING OF NOTICE,
LAPSE OF TIME, OR BOTH, WOULD CONSTITUTE A DEFAULT IN ANY RESPECT THERE UNDER.
TO THE BEST KNOWLEDGE OF PARENT, NO OTHER PARTY HAS FAILED TO COMPLY WITH OR
PERFORM, IN ALL MATERIAL RESPECTS, ANY OF ITS OBLIGATIONS REQUIRED TO BE
PERFORMED UNDER OR

22


--------------------------------------------------------------------------------



IS IN MATERIAL DEFAULT WITH RESPECT TO ANY SUCH CONTRACTS, AS OF THE DATE
HEREOF, NOR HAS ANY EVENT OCCURRED WHICH, WITH OR WITHOUT THE GIVING OF NOTICE,
LAPSE OF TIME OR BOTH, WOULD CONSTITUTE A MATERIAL DEFAULT IN ANY RESPECT BY
SUCH PARTY THERE UNDER. EXCEPT AS SET FORTH ON SCHEDULE 4.16(C) HERETO, PARENT
KNOWS OF AND HAS NO REASON TO BELIEVE THAT THERE ARE ANY FACTS OR CIRCUMSTANCES,
WHICH WOULD MAKE A MATERIAL DEFAULT BY ANY PARTY TO ANY CONTRACT OR OBLIGATION
LIKELY TO OCCUR SUBSEQUENT TO THE DATE HEREOF.


4.17         PERMITS AND LICENSES. THE PARENT AND MERGER SUB HAVE ALL
CERTIFICATES OF OCCUPANCY, RIGHTS, PERMITS, CERTIFICATES, LICENSES, FRANCHISES,
APPROVALS AND OTHER AUTHORIZATIONS AS ARE REASONABLY NECESSARY TO CONDUCT THEIR
RESPECTIVE BUSINESSES AND TO OWN, LEASE, USE, OPERATE AND OCCUPY THEIR
RESPECTIVE ASSETS, AT THE PLACES AND IN THE MANNER NOW CONDUCTED AND OPERATED,
EXCEPT THOSE THE ABSENCE OF WHICH WOULD NOT MATERIALLY ADVERSELY AFFECT THEIR
RESPECTIVE BUSINESSES. THE PARENT AND MERGER SUB HAVE NOT RECEIVED ANY WRITTEN
OR ORAL NOTICE OR CLAIM PERTAINING TO THE FAILURE TO OBTAIN ANY MATERIAL PERMIT,
CERTIFICATE, LICENSE, APPROVAL OR OTHER AUTHORIZATION REQUIRED BY ANY FEDERAL,
STATE OR LOCAL AGENCY OR OTHER REGULATORY BODY, THE FAILURE OF WHICH TO OBTAIN
WOULD MATERIALLY AND ADVERSELY AFFECT THEIR RESPECTIVE BUSINESSES.


4.18         RESTRICTIONS ON BUSINESS ACTIVITIES.  EXCEPT AS SET FORTH IN
SCHEDULE 4.18 HERETO, THERE IS NO AGREEMENT OR ORDER BINDING UPON PARENT, OR ANY
OF ITS ASSETS OR PROPERTIES WHICH HAS HAD OR COULD REASONABLY BE EXPECTED TO
HAVE THE EFFECT OF PROHIBITING OR IMPAIRING ANY CURRENT BUSINESS PRACTICE OF
PARENT (OR FUTURE BUSINESS PRACTICE OF THE SURVIVING CORPORATION), ANY
ACQUISITION OF PROPERTY BY PARENT OR THE CONDUCT OF BUSINESS BY PARENT AS
CURRENTLY CONDUCTED OR AS PROPOSED TO BE CONDUCTED BY PARENT OTHER THAN IN THE
ORDINARY COURSE OF BUSINESS OR WHICH WOULD NOT REASONABLY BE EXPECTED TO GIVE
RISE TO A MATERIAL ADVERSE EFFECT.


4.19         TITLE TO PROPERTY.  PARENT HAS GOOD AND MARKETABLE TITLE TO ALL OF
ITS PROPERTIES, INTERESTS IN PROPERTIES AND ASSETS, REAL AND PERSONAL, REFLECTED
IN THE PARENT FINANCIAL STATEMENTS OR ACQUIRED AFTER THE FINANCIAL STATEMENT
DATE (EXCEPT PROPERTIES, INTERESTS IN PROPERTIES AND ASSETS SOLD OR OTHERWISE
DISPOSED OF SINCE THE FINANCIAL STATEMENT DATE IN THE ORDINARY COURSE OF
BUSINESS), OR WITH RESPECT TO LEASED PROPERTIES AND ASSETS, VALID LEASEHOLD
INTERESTS IN, FREE AND CLEAR OF ALL MORTGAGES, LIENS, PLEDGES, CHARGES OR
ENCUMBRANCES OF ANY KIND OR CHARACTER, EXCEPT (I) THE LIEN OF CURRENT TAXES NOT
YET DUE AND PAYABLE OR WHICH ARE BEING CONTESTED BY PARENT IN GOOD FAITH, (II)
SUCH IMPERFECTIONS OF TITLE, LIENS AND EASEMENTS AS DO NOT AND WILL NOT
MATERIALLY DETRACT FROM OR INTERFERE WITH THE USE OF THE PROPERTIES SUBJECT
THERETO OR AFFECTED THEREBY, OR OTHERWISE MATERIALLY IMPAIR BUSINESS OPERATIONS
INVOLVING SUCH PROPERTIES, (III) LIENS SECURING DEBT WHICH IS REFLECTED ON THE
PARENT FINANCIAL STATEMENTS, AND (IV) LIENS LISTED ON SCHEDULE 4.18  HERETO. THE
PROPERTY AND EQUIPMENT OF THE COMPANY THAT ARE USED IN THE OPERATIONS OF ITS
BUSINESS ARE IN GOOD OPERATING CONDITION SUBJECT TO NORMAL WEAR AND TEAR.  ALL
MATERIAL PROPERTIES USED IN THE OPERATIONS OF PARENT ARE REFLECTED IN THE PARENT
FINANCIAL STATEMENTS.  PARENT OWNS NO REAL PROPERTY.


4.20         LABOR AGREEMENTS AND LABOR RELATIONS.  EXCEPT AS SET FORTH ON
SCHEDULE 4.20(A) HERETO, PARENT HAS NO COLLECTIVE BARGAINING OR UNION CONTRACTS
OR AGREEMENTS. EXCEPT AS SET FORTH ON SCHEDULE 4.20(B) HERETO, PARENT IS IN
COMPLIANCE WITH ALL APPLICABLE LAWS RESPECTING EMPLOYMENT AND EMPLOYMENT
PRACTICES, TERMS AND CONDITIONS OF EMPLOYMENT AND WAGES AND HOURS, AND IS NOT
ENGAGED IN ANY UNFAIR LABOR PRACTICES; THERE ARE NO CHARGES OF DISCRIMINATION OR
UNFAIR LABOR PRACTICE CHARGES, OR COMPLAINTS AGAINST PARENT PENDING OR
THREATENED BEFORE ANY

23


--------------------------------------------------------------------------------



GOVERNMENTAL OR REGULATORY AGENCY OR AUTHORITY; AND, THERE IS NO LABOR STRIKE,
DISPUTE, EMPLOYEE GRIEVANCE, DISCIPLINARY ACTION, SLOWDOWN OR STOPPAGE ACTUALLY
PENDING OR THREATENED AGAINST OR AFFECTING PARENT.


4.21         EMPLOYMENT ARRANGEMENTS.  EXCEPT AS SET FORTH ON SCHEDULE 4.21(A)
HERETO, PARENT HAS NO EMPLOYMENT OR CONSULTING AGREEMENTS OR ARRANGEMENTS,
WRITTEN OR ORAL, WHICH ARE NOT TERMINABLE AT THE WILL OF PARENT, OR ANY PENSION,
PROFIT-SHARING, OPTION, OTHER INCENTIVE PLAN, OR ANY OTHER TYPE OF EMPLOYMENT
BENEFIT PLAN AS DEFINED IN ERISA OR OTHERWISE, OR ANY OBLIGATION TO OR CUSTOMARY
ARRANGEMENT WITH EMPLOYEES FOR BONUSES, INCENTIVE COMPENSATION, VACATIONS,
SEVERANCE PAY, INSURANCE OR OTHER BENEFITS. EXCEPT AS SET FORTH ON SCHEDULE
4.21(B) HERETO, NO EMPLOYEE OF PARENT IS IN VIOLATION OF ANY EMPLOYMENT
AGREEMENT OR RESTRICTIVE COVENANT.


4.22         CONDUCT OF BUSINESS.  PRIOR TO THE CLOSING DATE, PARENT SHALL
CONDUCT ITS BUSINESS IN THE NORMAL COURSE, AND SHALL NOT SELL, PLEDGE, OR ASSIGN
ANY ASSETS, WITHOUT THE PRIOR WRITTEN APPROVAL OF THE COMPANY, EXCEPT IN THE
REGULAR COURSE OF BUSINESS. EXCEPT AS OTHERWISE PROVIDED HEREIN, PARENT SHALL
NOT (I) AMEND ITS ARTICLES OF INCORPORATION OR BY-LAWS, (II) DECLARE, SET ASIDE,
MAKE OR PAYOUT DIVIDENDS OR OTHER DISTRIBUTIONS, (III) REDEEM OR SELL STOCK OR
OTHER SECURITIES, (IV) ACQUIRE OR DISPOSE OF FIXED ASSETS, (V) ENTER INTO OR
CHANGE EMPLOYMENT TERMS, OR INCREASE THE COMPENSATION PAYABLE TO ITS OFFICERS,
EMPLOYEES, AGENTS OR CONSULTANTS, OR GRANT ANY SEVERANCE OR TERMINATION PAY,
(VI) ENTER INTO ANY MATERIAL OR LONG-TERM CONTRACT, (VII) GUARANTEE OBLIGATIONS
OF ANY THIRD PARTY, (VIII) SETTLE OR DISCHARGE ANY MATERIAL BALANCE SHEET
RECEIVABLE FOR LESS THAN ITS STATED AMOUNT, (IX) PAY MORE ON ANY LIABILITY THAN
ITS STATED AMOUNT, (X) ENTER INTO ANY OTHER TRANSACTION OTHER THAN IN THE
REGULAR COURSE OF BUSINESS, (XI) RECLASSIFY, COMBINE, SPLIT, SUBDIVIDE, REDEEM,
PURCHASE OR OTHERWISE ACQUIRE, DIRECTLY OR INDIRECTLY, ANY OF ITS CAPITAL STOCK
OR OTHER SECURITIES, (XII) ACQUIRE, INCLUDING WITHOUT LIMITATION BY MERGER,
CONSOLIDATION OR ACQUISITION OF STOCK OR ASSETS ANY CORPORATION, PARTNERSHIP,
OTHER BUSINESS ORGANIZATION OR DIVISION THEREOF OR ANY MATERIAL AMOUNT OR
ASSETS, OR INCUR ANY INDEBTEDNESS FOR BORROWED MONEY OR ISSUE ANY DEBT
SECURITIES OR ASSUME, GUARANTEE OR ENDORSE, OR BECOME RESPONSIBLE FOR THE
OBLIGATIONS OF ANY PERSON OR MAKE LOANS OR ADVANCES, EXCEPT IN THE ORDINARY
COURSE OF BUSINESS, OR (XIII) AGREE TO ANY OF THE FOREGOING, EXCEPT AS MAY BE
NECESSARY TO DO THE ACTIONS REQUIRED HEREIN.


4.23         SEC REPORTS. PARENT HAS FILED ALL REQUIRED SEC REPORTS SINCE
OCTOBER 1, 2004, EACH OF WHICH COMPLIED AT THE TIME OF FILING IN ALL MATERIAL
RESPECTS WITH ALL APPLICABLE REQUIREMENTS OF THE SECURITIES ACT AND THE EXCHANGE
ACT, AS APPLICABLE, IN EACH CASE AS IN EFFECT ON THE DATES SUCH FORMS REPORTS
AND DOCUMENTS WERE FILED.  NONE OF PARENT’S SEC REPORTS CONTAINED WHEN FILED AN
UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A MATERIAL FACT REQUIRED
TO BE STATED OR INCORPORATED BY REFERENCE THEREIN OR NECESSARY IN ORDER TO MAKE
THE STATEMENTS THEREIN IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE
NOT MISLEADING, EXCEPT TO THE EXTENT SUPERSEDED BY A SEC REPORT FILED
SUBSEQUENTLY AND PRIOR TO THE DATE HEREOF.  EXCEPT AS PUBLICLY DISCLOSED BY
PARENT SINCE THE FILING OF ITS LAST SEC REPORT, THERE HAVE BEEN NO EVENTS,
CHANGES OR EFFECTS WITH RESPECT TO PARENT WHICH PARENT (I) WAS REQUIRED TO
PUBLICLY DISCLOSE, IN A FILING WITH THE SEC OR OTHERWISE, OR (II) WHICH WOULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON PARENT’S FUTURE
OPERATIONS OR FINANCIAL CONDITION.


4.24         INFORMATION SUPPLIED BY PARENT OR MERGER SUB. NONE OF THE
INFORMATION SUPPLIED OR TO BE SUPPLIED BY THE PARENT OR MERGER SUB FOR INCLUSION
IN THE PROXY STATEMENT TO BE DELIVERED

24


--------------------------------------------------------------------------------



TO ITS SHAREHOLDERS IN CONNECTION WITH ANY WRITTEN CONSENT BY OR MEETING OF SUCH
SHAREHOLDERS, AT THE DATE ON WHICH SUCH INFORMATION WAS SUPPLIED PRIOR TO THE
TIME THE PARENT’S SHAREHOLDERS WERE REQUESTED TO APPROVE THE MERGER, CONTAINED
OR WILL CONTAIN ANY UNTRUE STATEMENT OR MATERIAL FACT OR OMITS OR WILL OMIT TO
STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO
MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY ARE
MADE, NOT MATERIALLY MISLEADING.


ARTICLE 5
COVENANTS OF THE PARTIES


5.1           KEY EMPLOYEES.  AS SOON AS PRACTICABLE FOLLOWING THE EXECUTION OF
THIS AGREEMENT, BUT IN ANY EVENT PRIOR TO THE CLOSING DATE, PARENT SHALL DELIVER
TO THE COMPANY A LIST OF KEY EMPLOYEES OF PARENT (SUCH PERSONS, “KEY
EMPLOYEES”), WHICH SUCH KEY EMPLOYEES SHALL BE REQUIRED TO EXECUTE AND ENTER
INTO EMPLOYMENT AGREEMENTS WITH THE SURVIVING CORPORATION, IN SUBSTANTIALLY THE
FORM ATTACHED HERETO AS EXHIBIT A (THE “KEY EMPLOYEE AGREEMENTS”), SUBJECT TO
THE TERMS AND CONDITIONS SET FORTH IN SUCH KEY EMPLOYEE AGREEMENTS.


5.2           CONTINUING EMPLOYEES.  AS SOON AS PRACTICABLE FOLLOWING THE
EXECUTION OF THIS AGREEMENT, BUT IN ANY EVENT PRIOR TO THE CLOSING DATE, PARENT
AND THE COMPANY SHALL DETERMINE AND IDENTIFY WHICH EMPLOYEES OF PARENT, OTHER
THAN THE KEY EMPLOYEES, WILL RECEIVE EMPLOYMENT OFFERS FROM THE SURVIVING
CORPORATION FOLLOWING THE CONSUMMATION OF THE MERGER IN ACCORDANCE WITH THE
TERMS HEREOF (SUCH EMPLOYEES, THE “CONTINUING EMPLOYEES”), WHICH DETERMINATION
OF SUCH CONTINUING EMPLOYEES SHALL BE BASED ON THE OPERATING EXPENSE BUDGET FOR
FY2008 PREPARED BY PARENT AND DELIVERED TO COMPANY. PRIOR TO THE CONSUMMATION OF
THE MERGER IN ACCORDANCE WITH THE TERMS HEREOF, THE COMPANY MAY REQUEST CERTAIN
CONTINUING EMPLOYEES TO AMEND THEIR RESPECTIVE ELIGIBLE WARRANT AGREEMENT, IF
ANY, IN CONNECTION WITH SUCH CONTINUING EMPLOYEE’S WAIVER OF CERTAIN RIGHTS
THEREUNDER WITH RESPECT TO A CHANGE OF CONTROL OF PARENT.


5.3           TERMINATED EMPLOYEES.  IMMEDIATELY PRIOR TO CONSUMMATION OF THE
MERGER, BUT IN NO EVENT LATER THAN THE CLOSING DATE, PARENT SHALL TERMINATE THE
EMPLOYMENT OF ALL EMPLOYEES OF PARENT OTHER THAN THE KEY EMPLOYEES AND THE
CONTINUING EMPLOYEES (THE “TERMINATED EMPLOYEES”), AND SUCH TERMINATED EMPLOYEES
SHALL BE ENTITLED TO RECEIVE ALL BENEFITS ACCRUING TO THEM PURSUANT TO ANY
EXISTING EMPLOYMENT AGREEMENTS OR OPTION AWARDS, INCLUDING, WITHOUT LIMITATION,
ANY SEVERANCE PAYMENTS OR OPTIONS TO WHICH SUCH TERMINATED EMPLOYEES MAY BE
ENTITLED PURSUANT TO APPLICABLE DOCUMENTS.  IN THE EVENT THE TERMINATED
EMPLOYEES WERE NOT HIRED BY PARENT PURSUANT TO AN EMPLOYMENT AGREEMENT, THEN
SUCH TERMINATED EMPLOYEES SHALL RECEIVE SEVERANCE BENEFITS, IF ANY, IN
ACCORDANCE WITH PARENT’S PAST PRACTICES, SUBJECT TO THE EXECUTION BY SUCH
TERMINATED EMPLOYEE OF A WAIVER AND RELEASE IN A FORM REASONABLY SATISFACTORY TO
THE COMPANY.


5.4           JOINT PROXY-REGISTRATION STATEMENT.  AS SOON AS PRACTICABLE
FOLLOWING THE EXECUTION OF THIS AGREEMENT, THE PARTIES SHALL WORK TOGETHER TO
PREPARE AND FILE WITH THE SEC A JOINT PROXY - REGISTRATION STATEMENT IN RESPECT
OF THE MERGER AND THE TRANSACTIONS CONTEMPLATED HEREBY (THE “JOINT
PROXY-REGISTRATION STATEMENT”), WHICH SUCH JOINT PROXY REGISTRATION STATEMENT
SHALL BE USED IN RESPECT OF (A) SOLICITING SHAREHOLDER APPROVAL IN CONNECTION
WITH THE MERGER AND THIS AGREEMENT, (B) REGISTERING THE MERGER CONSIDERATION AND
THE MERGER OPTIONS, NEW PARENT WARRANTS AND PARENT WARRANTS AND THE SHARES OF
PARENT COMMON STOCK ISSUABLE

25


--------------------------------------------------------------------------------



PURSUANT TO THE EXERCISE THEREOF ISSUED PURSUANT TO ARTICLE 2 HEREOF, (C)
AUTHORIZING THE REVERSE SPLIT, (D) CHANGING THE NAME OF PARENT TO “BRAVERA,
INC.” AND (D)  INCREASING THE AUTHORIZED NUMBER OF SHARES OF PARENT COMMON STOCK
TO 800,000,000 AND INCREASING THE NUMBER OF AUTHORIZED SHARES OF PARENT
PREFERRED STOCK TO NOT LESS THAN 15,000,000 (THE “CAPITAL INCREASE”).


5.5           ACCESS TO INFORMATION.  THE PARTIES SHALL PROVIDE TO EACH OTHER
AND THEIR RESPECTIVE REPRESENTATIVES SUCH FINANCIAL, OPERATING AND OTHER
DOCUMENTS, DATA AND INFORMATION RELATING TO THE PARTY, AND THEIR RESPECTIVE
BUSINESSES, PROPERTIES, ASSETS AND LIABILITIES, AS EACH PARTY, OR ITS
REPRESENTATIVES MAY REASONABLY REQUEST.  IN ADDITION, EACH PARTY HEREBY AGREES
TO TAKE ALL ACTION NECESSARY TO ENABLE THEIR RESPECTIVE REPRESENTATIVES REVIEW,
INSPECT AND AUDIT EACH PARTY’S BUSINESS, PROPERTIES, ASSETS AND LIABILITIES AND
DISCUSS THEM WITH SUCH PARTY’S OFFICERS, EMPLOYEES, INDEPENDENT ACCOUNTANTS AND
COUNSEL.  NOTWITHSTANDING ANY INVESTIGATION THAT ANY PARTY MAY CONDUCT OF THE
OTHER PARTIES, OR THEIR RESPECTIVE BUSINESSES, PROPERTIES, ASSETS AND
LIABILITIES, EACH PARTY MAY FULLY RELY ON THE OTHER PARTY’S WARRANTIES,
COVENANTS AND INDEMNITIES SET FORTH IN THIS AGREEMENT.


5.6           CONSENTS AND APPROVALS.  AS SOON AS PRACTICABLE AFTER EXECUTION OF
THIS AGREEMENT, THE PARTIES SHALL USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN
ANY NECESSARY CONSENT, APPROVAL, AUTHORIZATION OR ORDER OF, MAKE ANY
REGISTRATION OR FILING WITH OR GIVE ANY NOTICE TO, ANY REGULATORY AUTHORITY OR
PERSON AS IS REQUIRED TO BE OBTAINED, MADE OR GIVEN BY ANY PARTY TO CONSUMMATE
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE COLLATERAL DOCUMENTS.


5.7           NOTIFICATION OF ADVERSE CHANGE AND CERTAIN MATTERS.  EACH PARTY
SHALL PROMPTLY NOTIFY THE OTHER PARTIES OF ANY MATERIAL ADVERSE CHANGE IN THE
CONDITION (FINANCIAL OR OTHERWISE) OF SUCH PARTY.  EACH PARTY SHALL PROMPTLY
NOTIFY THE OTHER PARTIES OF ANY FACT, EVENT, CIRCUMSTANCE OR ACTION KNOWN TO IT
THAT IS REASONABLY LIKELY TO CAUSE SUCH PARTY TO BE UNABLE TO PERFORM ANY OF ITS
COVENANTS CONTAINED HEREIN OR ANY CONDITION PRECEDENT IN ARTICLE 6 NOT TO BE
SATISFIED, OR THAT, IF KNOWN ON THE DATE OF THIS AGREEMENT, WOULD HAVE BEEN
REQUIRED TO BE DISCLOSED TO ANOTHER PARTY PURSUANT TO THIS AGREEMENT OR THE
EXISTENCE OR OCCURRENCE OF WHICH WOULD CAUSE ANY OF THE SUCH PARTY’S
REPRESENTATIONS OR WARRANTIES UNDER THIS AGREEMENT NOT TO BE CORRECT AND/OR
COMPLETE.  EACH PARTY SHALL GIVE PROMPT WRITTEN NOTICE TO THE OTHER PARTIES OF
ANY ADVERSE DEVELOPMENT CAUSING A BREACH OF ANY OF THE REPRESENTATIONS AND
WARRANTIES IN ARTICLES 3 AND 4 AS OF THE DATE MADE.


5.8           MEETING OF THE SHAREHOLDERS.  PROMPTLY AFTER THE DATE HEREOF, IF
REQUIRED UNDER APPLICABLE LAW AND SUBJECT TO SEC REVIEW OF THE JOINT PROXY
REGISTRATION STATEMENT, EACH PARTY WILL TAKE ALL ACTION NECESSARY IN ACCORDANCE
WITH ITS ARTICLES OF INCORPORATION AND BY-LAWS, OR OTHER CHARTER OR
ORGANIZATIONAL DOCUMENTS, TO CONVENE A MEETING OF THEIR RESPECTIVE SHAREHOLDERS,
OR SEEK THE WRITTEN CONSENT OF ITS SHAREHOLDERS TO CONSIDER THE ADOPTION AND
APPROVAL OF THIS AGREEMENT AND APPROVAL OF THE MERGER TO BE HELD AS PROMPTLY AS
PRACTICABLE.  EACH PARTY, IF REQUIRED, WILL USE ITS REASONABLE EFFORTS TO
SOLICIT FROM ITS SHAREHOLDERS PROXIES IN FAVOR OF THE ADOPTION AND APPROVAL OF
THIS AGREEMENT AND THE APPROVAL OF THE MERGER.


5.9           DISCLOSURE SCHEDULE.  EACH PARTY SHALL, FROM TIME TO TIME PRIOR TO
CLOSING, SUPPLEMENT THE DISCLOSURE SCHEDULES ATTACHED HERETO WITH ADDITIONAL
INFORMATION THAT, IF EXISTING OR KNOWN TO IT ON THE DATE OF DELIVERY TO THE
OTHER PARTY, WOULD HAVE BEEN REQUIRED TO BE INCLUDED

26


--------------------------------------------------------------------------------



THEREIN.  FOR PURPOSES OF DETERMINING THE SATISFACTION OF ANY OF THE CONDITIONS
TO THE OBLIGATIONS OF ANY PARTY IN ARTICLE 6, THE DISCLOSURE SCHEDULES OF SUCH
PARTY SHALL BE DEEMED TO INCLUDE ONLY (A) THE INFORMATION CONTAINED THEREIN ON
THE DATE OF THIS AGREEMENT AND (B) INFORMATION ADDED TO THE SUCH PARTY’S
DISCLOSURE SCHEDULE BY WRITTEN SUPPLEMENTS DELIVERED PRIOR TO CLOSING BY SUCH
PARTY (I) ARE ACCEPTED IN WRITING BY THE RECEIVING PARTY, OR (II) REFLECT
ACTIONS TAKEN OR EVENTS OCCURRING AFTER THE DATE HEREOF PRIOR TO CLOSING.


5.10         STATE STATUTES.  THE PARTIES AND THEIR RESPECTIVE BOARD OF
DIRECTORS SHALL, IF ANY STATE TAKEOVER STATUTE OR SIMILAR LAW IS OR BECOMES
APPLICABLE TO THE MERGER, THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT, USE ALL REASONABLE EFFORTS TO ENSURE THAT THE MERGER AND THE
OTHER TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT MAY BE CONSUMMATED AS PROMPTLY
AS PRACTICABLE ON THE TERMS CONTEMPLATED BY THIS AGREEMENT AND OTHERWISE TO
MINIMIZE THE EFFECT OF SUCH STATUTE OR REGULATION ON THE MERGER, THIS AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED HEREBY.


5.11         CONDUCT OF BUSINESS.  THE PARTIES MUTUALLY AGREE THAT DURING THE
PERIOD FROM THE DATE OF THIS AGREEMENT AND CONTINUING UNTIL THE EARLIER OF THE
TERMINATION OF THIS AGREEMENT PURSUANT TO THE PROVISIONS OF ARTICLE 8 HEREOF OR
THE CLOSING, THE COMPANY, PARENT AND MERGER SUB EACH SHALL (UNLESS OTHERWISE
REQUIRED BY THIS AGREEMENT OR COMPANY HAS GIVEN ITS PRIOR WRITTEN CONSENT TO
PARENT OR MERGER SUB OR PARENT HAS GIVEN ITS PRIOR WRITTEN CONSENT TO THE
COMPANY, AS THE CASE MAY BE) CARRY ON ITS BUSINESS IN THE ORDINARY COURSE
CONSISTENT WITH PAST PRACTICE, TO PAY ITS TAXES AND OTHER OBLIGATIONS CONSISTENT
WITH ITS PAST PRACTICES, TO PAY OR PERFORM OTHER OBLIGATIONS WHEN DUE CONSISTENT
WITH ITS PAST PRACTICES, SUBJECT TO ANY GOOD FAITH DISPUTES OVER SUCH TAXES AND
OTHER OBLIGATIONS AND, TO THE EXTENT CONSISTENT WITH SUCH BUSINESS, TO USE
REASONABLE EFFORTS AND INSTITUTE ALL POLICIES TO PRESERVE INTACT ITS PRESENT
BUSINESS ORGANIZATION, KEEP AVAILABLE THE SERVICES OF ITS PRESENT OFFICERS AND
KEY EMPLOYEES, PRESERVE ITS RELATIONSHIPS WITH CUSTOMERS, SUPPLIERS,
DISTRIBUTORS, LICENSORS, LICENSEES, INDEPENDENT CONTRACTORS AND OTHER PERSONS
HAVING BUSINESS DEALINGS WITH IT AND TO CAUSE ITS SUBSIDIARIES TO DO THE SAME,
ALL WITH THE EXPRESS PURPOSE AND INTENT OF PRESERVING UNIMPAIRED ITS GOODWILL
AND ONGOING BUSINESSES AT THE CLOSING.


5.12         NO SOLICITATION.  UNTIL THE EARLIER OF THE CLOSING OR THE DATE OF
TERMINATION OF THIS AGREEMENT PURSUANT TO THE PROVISIONS OF ARTICLE 8 HEREOF,
NEITHER COMPANY NOR PARENT OR MERGER SUB, NOR ANY OF THEIR RESPECTIVE
SHAREHOLDERS, OFFICERS, DIRECTORS, AGENTS, INVESTMENT BANKERS OR OTHER
REPRESENTATIVES OF ANY OF THEM (COLLECTIVELY, THE “REPRESENTATIVES”) WILL,
DIRECTLY OR INDIRECTLY, (I) SOLICIT, ENGAGE IN DISCUSSIONS OR NEGOTIATE WITH ANY
PERSON (REGARDLESS OF WHO INITIATES SUCH DISCUSSIONS OR NEGOTIATIONS), OR TAKE
ANY OTHER ACTION INTENDED OR DESIGNED TO FACILITATE THE EFFORTS OF ANY PERSON,
OTHER THAN THE PARTIES HERETO, RELATING TO THE POSSIBLE ACQUISITION OF THE
COMPANY, PARENT OR MERGER SUB (WHETHER BY WAY OF PURCHASE OF CAPITAL STOCK,
PURCHASE OF ASSETS OR OTHERWISE) OR ANY SIGNIFICANT PORTION OF ITS CAPITAL STOCK
OR ASSETS BY ANY PERSON OTHER THAN THE PARTIES HERETO (AN “ALTERNATIVE
ACQUISITION”), (II) PROVIDE INFORMATION WITH RESPECT TO THE COMPANY, PARENT OR
MERGER SUB TO ANY PERSON RELATING TO A POSSIBLE ALTERNATIVE ACQUISITION BY ANY
PERSON, (III) ENTER INTO AN AGREEMENT WITH ANY PERSON PROVIDING FOR A POSSIBLE
ALTERNATIVE ACQUISITION, OR (IV) MAKE OR AUTHORIZE ANY STATEMENT, RECOMMENDATION
OR SOLICITATION IN SUPPORT OF ANY POSSIBLE ALTERNATIVE ACQUISITION BY ANY
PERSON.  THE COMPANY, PARENT, OR MERGER SUB, AS THE CASE MAY BE, SHALL CAUSE ITS
REPRESENTATIVES TO IMMEDIATELY CEASE AND CAUSE

27


--------------------------------------------------------------------------------



TO BE TERMINATED ALL EXISTING DISCUSSIONS OR NEGOTIATIONS WITH ANY PERSON
HERETOFORE CONDUCTED WITH RESPECT TO ANY POSSIBLE ALTERNATIVE ACQUISITION.


5.13         CONFIDENTIALITY.  PARENT, MERGER SUB AND THE COMPANY ACKNOWLEDGE
AND AGREE THAT THE TERMS AND CONDITIONS DESCRIBED IN THIS AGREEMENT, INCLUDING
ITS EXISTENCE, AS WELL AS THE NON-PUBLIC INFORMATION AND DATA FURNISHED TO THEM
OR THEIR RESPECTIVE REPRESENTATIVES FROM THE FIRST INTRODUCTION OF THE PARTIES
AND THROUGHOUT THE NEGOTIATION AND DRAFTING OF THIS AGREEMENT IS CONFIDENTIAL
AND WILL NOT BE DISCLOSED TO ANY THIRD PARTY, OR USED FOR ANY PURPOSE NOT
SPECIFICALLY CONTEMPLATED HEREIN, WITHOUT PRIOR WRITTEN CONSENT OF THE OTHER
PARTY, UNLESS OTHERWISE REQUIRED BY LAW OR UNLESS IT CEASES TO BE CONFIDENTIAL
THROUGH NO BREACH OF THE RECEIVING PARTY.


5.14         CLOSING BALANCE SHEET. FOR THE PURPOSES OF THE REQUIREMENTS OF
INTERNAL REVENUE SERVICE REVENUE RULING 59-60 AND THE ACCOUNTING REQUIREMENTS
PURSUANT TO THE ACCOUNTING FOR BUSINESS COMBINATIONS, THE COMPANY SHALL DELIVER
WITHIN TEN (10) DAYS OF THE CLOSING A BALANCE SHEET OF THE COMPANY AS OF THE
CLOSING DATE (THE “CLOSING DATE BALANCE SHEET”) THAT HAS BEEN REVIEWED AND
APPROVED BY ITS INDEPENDENT ACCOUNTING FIRM.   WITHIN FIFTEEN (15) DAYS AFTER
THE DELIVERY OF THE CLOSING DATE BALANCE SHEET, PARENT WILL PROVIDE TO THE
COMPANY A PROPOSED ALLOCATION OF THE MERGER CONSIDERATION, WHICH SHALL HAVE BEEN
PREPARED BY AN INDEPENDENT VALUATION ACCOUNTANT OR CONSULTANT.


ARTICLE 6
CLOSING CONDITIONS


ALL OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE SUBJECT TO THE
FULFILLMENT AT OR PRIOR TO CLOSING OF EACH OF THE FOLLOWING CONDITIONS
APPLICABLE TO SUCH PARTY, IT BEING UNDERSTOOD THAT THE PARTIES MAY, IN THEIR
SOLE DISCRETION, TO THE EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, WAIVE
ANY OR ALL OF SUCH CONDITIONS IN WHOLE OR IN PART:


6.1           ACCURACY OF REPRESENTATIONS.  ALL REPRESENTATIONS AND WARRANTIES
OF EACH PARTY CONTAINED IN THIS AGREEMENT, THE COLLATERAL DOCUMENTS AND ANY
CERTIFICATE DELIVERED BY ANY OF THE PARTIES AT OR PRIOR TO CLOSING SHALL BE, IF
SPECIFICALLY QUALIFIED BY MATERIALITY, TRUE IN ALL RESPECTS AND, IF NOT SO
QUALIFIED, SHALL BE TRUE IN ALL MATERIAL RESPECTS, IN EACH CASE ON AND AS OF THE
CLOSING DATE WITH THE SAME EFFECT AS IF MADE ON AND AS OF THE CLOSING DATE,
EXCEPT FOR REPRESENTATIONS AND WARRANTIES EXPRESSLY STATED TO BE MADE AS OF THE
DATE OF THIS AGREEMENT OR AS OF ANOTHER DATE OTHER THAN THE CLOSING DATE AND
EXCEPT FOR CHANGES CONTEMPLATED OR PERMITTED BY THIS AGREEMENT.  THE COMPANY
SHALL HAVE DELIVERED TO THE PARENT AND MERGER SUB, AND THE PARENT AND MERGER SUB
SHALL HAVE DELIVERED TO THE COMPANY, A CERTIFICATE DATED THE CLOSING DATE TO THE
FOREGOING EFFECT.


6.2           COVENANTS.  THE PARTIES SHALL, IN ALL MATERIAL RESPECTS, HAVE
PERFORMED AND COMPLIED WITH EACH OF THE COVENANTS, OBLIGATIONS AND AGREEMENTS
CONTAINED IN THIS AGREEMENT AND THE COLLATERAL DOCUMENTS THAT ARE TO BE
PERFORMED OR COMPLIED WITH BY THEM AT OR PRIOR TO CLOSING.  THE COMPANY SHALL
HAVE DELIVERED TO THE PARENT AND MERGER SUB, AND THE PARENT AND MERGER SUB SHALL
HAVE DELIVERED TO THE COMPANY, A CERTIFICATE DATED THE CLOSING DATE TO THE
FOREGOING EFFECT.

28


--------------------------------------------------------------------------------



6.3           CONSENTS AND APPROVALS.  ALL CONSENTS, APPROVALS, PERMITS,
AUTHORIZATIONS AND ORDERS REQUIRED TO BE OBTAINED FROM, AND ALL REGISTRATIONS,
FILINGS AND NOTICES REQUIRED TO BE MADE WITH OR GIVEN TO, ANY REGULATORY
AUTHORITY OR PERSON AS PROVIDED HEREIN, SHALL HAVE BEEN SO OBTAINED OR FILED
WITH SUCH REGULATORY AUTHORITY OR PERSON.


6.4           SHAREHOLDER APPROVAL.  ALL SHAREHOLDER APPROVAL, AS REQUIRED UNDER
ANY APPLICABLE LEGAL REQUIREMENTS, SHALL HAVE BEEN OBTAINED TO APPROVE THE
TRANSACTIONS CONTEMPLATED HEREUNDER INCLUDING THE APPROVAL OF THE MERGER, THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


6.5           JOINT PROXY STATEMENT.  THE JOINT PROXY STATEMENT SHALL HAVE BEEN
FILED AND DECLARED EFFECTIVE BY THE SEC PURSUANT TO ARTICLE 5 HEREOF.


6.6           KEY EMPLOYEE AGREEMENTS.  THE KEY EMPLOYEE AGREEMENTS SHALL HAVE
BEEN EXECUTED AND DELIVERED TO PARENT AND THE COMPANY PURSUANT TO ARTICLE 5
HEREOF.


6.7           NO LITIGATION.  NO INJUNCTION, ACTION, SUIT OR PROCEEDING SHALL BE
PENDING OR THREATENED BY OR BEFORE ANY REGULATORY AUTHORITY AND NO LEGAL
REQUIREMENT SHALL HAVE BEEN ENACTED, PROMULGATED OR ISSUED OR DEEMED APPLICABLE
TO ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE COLLATERAL
DOCUMENTS THAT WOULD: (I) PREVENT CONSUMMATION OF ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND THE COLLATERAL DOCUMENTS; (II) CAUSE ANY OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE COLLATERAL DOCUMENTS TO
BE RESCINDED FOLLOWING CONSUMMATION; OR (III) HAVE A MATERIAL ADVERSE EFFECT ON
A PARTY, THE MERGER, THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


6.8           RENAISSANCE CAPITAL INDEBTEDNESS.  ALL OF THE DEBT OWED BY PARENT,
INCLUDING BUT NOT LIMITED TO ITS DEBT OWED TO RENAISSANCE CAPITAL AND AFFILIATED
FUNDS (THE “RENN GROUP”), SHALL HAVE BEEN CONVERTED INTO EQUITY, EXCEPT THAT ANY
AMOUNTS ADVANCED BY THE RENN GROUP TO PARENT AFTER THE DATE HEREOF UP TO
$500,000 SHALL BE REPAID ON THE CLOSING.


6.9           FAIRNESS OPINION.  PARENT SHALL HAVE RECEIVED A FAIRNESS OPINION
ISSUED BY THE MENTOR GROUP IN THAT THE TRANSACTIONS CONTEMPLATED HEREIN ARE FAIR
TO THE SHAREHOLDERS OF PARENT FROM A FINANCIAL PERSPECTIVE.


6.10         CENTRECOURT LIEN.  CENTRECOURT SHALL HAVE RECEIVED A SECURITY
INTEREST IN ALL OF THE ASSETS OF PARENT.


6.11         PARENT ASSUMPTION OF COMPANY OPTION PLAN.  PARENT SHALL HAVE
ADOPTED AND ASSUMED THE COMPANY OPTION PLAN.


6.12         NO MATERIAL ADVERSE CHANGE.  THERE SHALL HAVE BEEN NO MATERIAL
ADVERSE CHANGE IN THE BUSINESS, FINANCIAL CONDITION OR OPERATIONS OF ANY OF THE
PARTIES.


6.13         ACCRUED VACATION.  THE AMOUNT OF ANY ACCRUED VACATION TO ANY
EMPLOYEE OF PARENT IN EXCESS OF ONE YEAR SHALL BE PAID TO SUCH EMPLOYEE AT
CLOSING.

29


--------------------------------------------------------------------------------



ARTICLE 7
INDEMNIFICATION


7.1           INDEMNIFICATION BY THE COMPANY.  THE COMPANY SHALL INDEMNIFY,
DEFEND AND HOLD HARMLESS PARENT, MERGER SUB, AND EACH OF THEIR RESPECTIVE
SHAREHOLDERS, MEMBERS, PARTNERS, DIRECTORS, OFFICERS, MANAGERS, EMPLOYEES,
AGENTS, ATTORNEYS AND REPRESENTATIVES, FROM AND AGAINST ANY AND ALL LOSSES WHICH
MAY BE INCURRED OR SUFFERED BY ANY SUCH PARTY AND WHICH MAY ARISE OUT OF OR
RESULT FROM ANY BREACH OF ANY MATERIAL REPRESENTATION, WARRANTY, COVENANT OR
AGREEMENT OF THE COMPANY CONTAINED IN THIS AGREEMENT.


7.2           INDEMNIFICATION BY THE PARENT AND MERGER SUB.  THE PARENT AND
MERGER SUB SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS THE COMPANY, AND ITS
SHAREHOLDERS, MEMBERS, PARTNERS, DIRECTORS, OFFICERS, MANAGERS, EMPLOYEES,
AGENTS, ATTORNEYS AND REPRESENTATIVES FROM AND AGAINST ANY AND ALL LOSSES WHICH
MAY BE INCURRED OR SUFFERED BY ANY SUCH PARTY HERETO AND WHICH MAY ARISE OUT OF
OR RESULT FROM ANY BREACH OF ANY MATERIAL REPRESENTATION, WARRANTY, COVENANT OR
AGREEMENT OF THE PARENT AND MERGER SUB CONTAINED IN THIS AGREEMENT.  .


7.3           NOTICE TO INDEMNIFYING PARTY.  IF ANY PARTY (THE “INDEMNIFIED
PARTY”) RECEIVES NOTICE OF ANY CLAIM OR OTHER COMMENCEMENT OF ANY ACTION OR
PROCEEDING WITH RESPECT TO WHICH ANY OTHER PARTY (OR PARTIES) (THE “INDEMNIFYING
PARTY”) IS OBLIGATED TO PROVIDE INDEMNIFICATION PURSUANT TO SECTIONS 7.1 OR 7.2,
THE INDEMNIFIED PARTY SHALL PROMPTLY GIVE THE INDEMNIFYING PARTY WRITTEN NOTICE
THEREOF, WHICH NOTICE SHALL SPECIFY IN REASONABLE DETAIL, IF KNOWN, THE AMOUNT
OR AN ESTIMATE OF THE AMOUNT OF THE LIABILITY ARISING HERE FROM AND THE BASIS OF
THE CLAIM.  SUCH NOTICE SHALL BE A CONDITION PRECEDENT TO ANY LIABILITY OF THE
INDEMNIFYING PARTY FOR INDEMNIFICATION HEREUNDER, BUT THE FAILURE OF THE
INDEMNIFIED PARTY TO GIVE PROMPT NOTICE OF A CLAIM SHALL NOT ADVERSELY AFFECT
THE INDEMNIFIED PARTY’S RIGHT TO INDEMNIFICATION HEREUNDER UNLESS THE DEFENSE OF
THAT CLAIM IS MATERIALLY PREJUDICED BY SUCH FAILURE.  THE INDEMNIFIED PARTY
SHALL NOT SETTLE OR COMPROMISE ANY CLAIM BY A THIRD PARTY FOR WHICH IT IS
ENTITLED TO INDEMNIFICATION HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE
INDEMNIFYING PARTY (WHICH SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED) UNLESS
SUIT SHALL HAVE BEEN INSTITUTED AGAINST IT AND THE INDEMNIFYING PARTY SHALL NOT
HAVE TAKEN CONTROL OF SUCH SUIT AFTER NOTIFICATION THEREOF AS PROVIDED IN
SECTION 7.4.


7.4           DEFENSE BY INDEMNIFYING PARTY.  IN CONNECTION WITH ANY CLAIM
GIVING RISE TO INDEMNITY HEREUNDER RESULTING FROM OR ARISING OUT OF ANY CLAIM OR
LEGAL PROCEEDING BY A PERSON WHO IS NOT A PARTY TO THIS AGREEMENT, THE
INDEMNIFYING PARTY AT ITS SOLE COST AND EXPENSE MAY, UPON WRITTEN NOTICE TO THE
INDEMNIFIED PARTY, ASSUME THE DEFENSE OF ANY SUCH CLAIM OR LEGAL PROCEEDING (I)
IF IT ACKNOWLEDGES TO THE INDEMNIFIED PARTY IN WRITING ITS OBLIGATIONS TO
INDEMNIFY THE INDEMNIFIED PARTY WITH RESPECT TO ALL ELEMENTS OF SUCH CLAIM
(SUBJECT TO ANY LIMITATIONS ON SUCH LIABILITY CONTAINED IN THIS AGREEMENT) AND
(II) IF IT PROVIDES ASSURANCES, REASONABLY SATISFACTORY TO THE INDEMNIFIED
PARTY, THAT IT WILL BE FINANCIALLY ABLE TO SATISFY SUCH CLAIMS IN FULL IF THE
SAME ARE DECIDED ADVERSELY.  IF THE INDEMNIFYING PARTY ASSUMES THE DEFENSE OF
ANY SUCH CLAIM OR LEGAL PROCEEDING, IT MAY USE COUNSEL OF ITS CHOICE TO
PROSECUTE SUCH DEFENSE, SUBJECT TO THE APPROVAL OF SUCH COUNSEL BY THE
INDEMNIFIED PARTY, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED.  THE INDEMNIFIED PARTY SHALL BE ENTITLED TO PARTICIPATE IN (BUT NOT
CONTROL) THE DEFENSE OF ANY SUCH ACTION, WITH ITS COUNSEL AND AT ITS OWN
EXPENSE; PROVIDED, HOWEVER, THAT IF THE INDEMNIFIED PARTY, IN ITS SOLE
DISCRETION, DETERMINES THAT THERE EXISTS A CONFLICT OF INTEREST BETWEEN THE
INDEMNIFYING PARTY (OR ANY CONSTITUENT PARTY THEREOF) AND THE INDEMNIFIED PARTY,
THE

30


--------------------------------------------------------------------------------



INDEMNIFIED PARTY (OR ANY CONSTITUENT PARTY THEREOF) SHALL HAVE THE RIGHT TO
ENGAGE SEPARATE COUNSEL, THE REASONABLE COSTS AND EXPENSES OF WHICH SHALL BE
PAID BY THE INDEMNIFIED PARTY.  IF THE INDEMNIFYING PARTY ASSUMES THE DEFENSE OF
ANY SUCH CLAIM OR LEGAL PROCEEDING, THE INDEMNIFYING PARTY SHALL TAKE ALL STEPS
NECESSARY TO PURSUE THE RESOLUTION THEREOF IN A PROMPT AND DILIGENT MANNER.  THE
INDEMNIFYING PARTY SHALL BE ENTITLED TO CONSENT TO A SETTLEMENT OF, OR THE
STIPULATION OF ANY JUDGMENT ARISING FROM, ANY SUCH CLAIM OR LEGAL PROCEEDING,
WITH THE CONSENT OF THE INDEMNIFIED PARTY, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED; PROVIDED, HOWEVER, THAT NO SUCH CONSENT SHALL
BE REQUIRED FROM THE INDEMNIFIED PARTY IF (I) THE INDEMNIFYING PARTY PAYS OR
CAUSES TO BE PAID ALL LOSSES ARISING OUT OF SUCH SETTLEMENT OR JUDGMENT
CONCURRENTLY WITH THE EFFECTIVENESS THEREOF (AS WELL AS ALL OTHER LOSSES
THERETOFORE INCURRED BY THE INDEMNIFIED PARTY WHICH THEN REMAIN UNPAID OR
UNREIMBURSED), (II) IN THE CASE OF A SETTLEMENT, THE SETTLEMENT IS CONDITIONED
UPON A COMPLETE RELEASE BY THE CLAIMANT OF THE INDEMNIFIED PARTY AND (III) SUCH
SETTLEMENT OR JUDGMENT DOES NOT REQUIRE THE ENCUMBRANCE OF ANY ASSET OF THE
INDEMNIFIED PARTY OR IMPOSE ANY RESTRICTION UPON ITS CONDUCT OF BUSINESS.


ARTICLE 8
TERMINATION


8.1           TERMINATION.  THIS AGREEMENT MAY BE TERMINATED, AND THE
TRANSACTIONS CONTEMPLATED HEREBY MAY BE ABANDONED, AT ANY TIME PRIOR TO THE
EFFECTIVE TIME.


(A)           BY MUTUAL WRITTEN AGREEMENT OF THE PARTIES;


(B)           BY EITHER OF PARENT OR THE COMPANY IF THE CLOSING DOES NOT OCCUR
ON OR BEFORE DECEMBER 31, 2007 OR TO BE EXTENDED BY MUTUAL CONSENT OF THE
PARTIES;


(C)           BY EITHER OF PARENT OR THE COMPANY IF THE SHAREHOLDERS OF SUCH
PARTY FAIL TO APPROVE THE MERGER, THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY;


(D)           BY EITHER OF PARENT OR THE COMPANY IF ANY COURT OF COMPETENT
JURISDICTION OR OTHER COMPETENT REGULATORY AUTHORITY SHALL HAVE ISSUED AN ORDER
MAKING ILLEGAL OR OTHERWISE PERMANENTLY RESTRICTING, PREVENTING OR OTHERWISE
PROHIBITING THE MERGER AND SUCH ORDER SHALL HAVE BECOME FINAL;


(E)           BY EITHER OF THE COMPANY OR PARENT UPON WRITTEN NOTICE TO THE
OTHER PARTY IN THE EVENT OF A BREACH OF ANY PROVISION OR COVENANT OF THIS
AGREEMENT, OR ANY REPRESENTATION OR WARRANTY MADE BY SUCH PARTY HEREUNDER
BECOMES INACCURATE; PROVIDED, HOWEVER, THAT SUCH BREACH OR INACCURACY WOULD
CAUSE THE RELATED CLOSING CONDITION, IF ANY, NOT BE SATISFIED IN ACCORDANCE WITH
ARTICLE 6 HEREOF; PROVIDED, FURTHER, THAT PRIOR TO ANY TERMINATION BY THE
NON-BREACHING PARTY, SUCH PARTY SHALL PROVIDE WRITTEN NOTICE TO THE BREACHING
PARTY SPECIFICALLY IDENTIFYING THE BREACH OR INACCURATE REPRESENTATION, AND THE
BREACHING PARTY DOES NOT CURE OR CORRECT SUCH BREACH OR INACCURACY WITHIN 30
DAYS FOLLOWING RECEIPT OF THE WRITTEN NOTICE.


8.2           EFFECT OF TERMINATION.  IF THIS AGREEMENT IS VALIDLY TERMINATED BY
EITHER THE COMPANY OR PARENT PURSUANT TO SECTION 8.1, THIS AGREEMENT WILL
FORTHWITH BECOME NULL AND VOID AND THERE WILL BE NO LIABILITY OR OBLIGATION ON
THE PART OF THE PARTIES HERETO, EXCEPT THAT NOTHING CONTAINED HEREIN SHALL
RELIEVE ANY PARTY HERETO FROM LIABILITY FOR WILLFUL BREACH OF ITS
REPRESENTATIONS, WARRANTIES, COVENANTS OR AGREEMENTS CONTAINED IN THIS
AGREEMENT.

31


--------------------------------------------------------------------------------



ARTICLE 9
MISCELLANEOUS PROVISIONS


9.1           NOTICES.  ALL NOTICES, REQUESTS AND OTHER COMMUNICATIONS HEREUNDER
MUST BE IN WRITING AND WILL BE DEEMED TO HAVE BEEN DULY GIVEN ONLY IF DELIVERED
PERSONALLY AGAINST WRITTEN RECEIPT OR MAILED BY PREPAID FIRST CLASS REGISTERED
OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR SENT BY OVERNIGHT COURIER
PREPAID, TO THE PARTIES AT THE FOLLOWING ADDRESSES OR FACSIMILE NUMBERS:

If to Parent or Merger Sub to:

 

 

CaminoSoft Corp.

600 Hampshire Road, Suite 105

Westlake Village, CA 91361-2565

Attn: Michael Skelton, Chief Executive Officer

Tel: (805) 370-3100

Fax: (805) 370-3200

 

 

with a copy, which shall not constitute notice to:

 

 

David Ficksman

Troy & Gould, PC

1801 Century Park East, 16th Floor

Los Angeles, California 90067

Tel: (310) 553-4441

Fax:(310) 201-4746

 

 

If to the Company:

 

 

Shea Development Corp.

3452 Lake Lynda Dr, Suite 350

Orlando, FL 32817

Attn: Francis E. Wilde, Chairman and CEO

Tel: (407) 282-3545

Fax: (408) 516-8239

 

 

with a copy, which shall not constitute notice, to:

 

 

Dunnington, Bartholow & Miller, LLP

477 Madison Avenue, 12th Floor

New York, NY 10022

Attn: Robert T. Lincoln

Tel: (212) 682-8811

Fax: (212) 661-7769

 


9.2           ENTIRE AGREEMENT.  THIS AGREEMENT SUPERSEDES ALL PRIOR DISCUSSIONS
AND AGREEMENTS BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
THEREOF AND CONTAINS

32


--------------------------------------------------------------------------------



THE SOLE AND ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND THEREOF.  EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THIS AGREEMENT OR IN ANY INSTRUMENT DELIVERED PURSUANT
TO THIS AGREEMENT, EACH OF THE PARTIES TO THIS AGREEMENT ACKNOWLEDGES THAT NO
OTHER REPRESENTATIONS OR WARRANTIES HAVE BEEN RELIED UPON BY THAT PARTY OR MADE
BY ANY OTHER PARTY OR ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, FINANCIAL AND
LEGAL ADVISORS OR OTHER REPRESENTATIVES.


9.3           FURTHER ASSURANCES; POST-CLOSING COOPERATION.  AT ANY TIME OR FROM
TIME TO TIME AFTER THE CLOSING, THE PARTIES WILL EXECUTE AND DELIVER TO THE
OTHER PARTY SUCH OTHER DOCUMENTS AND INSTRUMENTS, PROVIDE SUCH MATERIALS AND
INFORMATION AND TAKE SUCH OTHER ACTIONS AS THE OTHER PARTY MAY REASONABLY
REQUEST TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND
OTHERWISE TO CAUSE THE OTHER PARTY TO FULFILL ITS OBLIGATIONS UNDER THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH PARTY AGREES TO USE
COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE CONDITIONS TO ITS OBLIGATIONS TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY TO BE SATISFIED.


9.4           AMENDMENT.  THIS AGREEMENT MAY BE AMENDED BY THE PARTIES HERETO AT
ANY TIME BEFORE THE CLOSING BY EXECUTION OF AN INSTRUMENT IN WRITING SIGNED ON
BEHALF OF EACH OF THE PARTIES HERETO AND AFTER THE CLOSING BY EXECUTION OF AN
INSTRUMENT IN WRITING SIGNED ON BEHALF OF PARENT AND THE SURVIVING CORPORATION.


9.5           EXTENSION.  AT ANY TIME PRIOR TO THE CLOSING, PARENT, MERGER SUB
AND THE COMPANY MAY, TO THE EXTENT LEGALLY ALLOWED, MAY AGREE IN WRITING TO
EXTEND THE TIME FOR THE PERFORMANCE OF ANY OF THE OBLIGATIONS OF THE OTHER PARTY
HERETO.


9.6           WAIVER.  ANY TERM OR CONDITION OF THIS AGREEMENT MAY BE WAIVED AT
ANY TIME BY THE PARTY THAT IS ENTITLED TO THE BENEFIT THEREOF, BUT NO SUCH
WAIVER WILL BE EFFECTIVE UNLESS SET FORTH IN A WRITTEN INSTRUMENT DULY EXECUTED
BY OR ON BEHALF OF THE PARTY WAIVING SUCH TERM OR CONDITION.  NO WAIVER BY ANY
PARTY OF ANY TERM OR CONDITION OF THIS AGREEMENT, IN ANY ONE OR MORE INSTANCES,
WILL BE DEEMED TO BE OR CONSTRUED AS A WAIVER OF THE SAME OR ANY OTHER TERM OR
CONDITION OF THIS AGREEMENT ON ANY FUTURE OCCASION.  ALL REMEDIES, EITHER UNDER
THIS AGREEMENT OR BY LAW OR OTHERWISE AFFORDED, WILL BE CUMULATIVE AND NOT
ALTERNATIVE.


9.7           THIRD PARTY BENEFICIARIES.  THE TERMS AND PROVISIONS OF THIS
AGREEMENT ARE INTENDED SOLELY FOR THE BENEFIT OF EACH PARTY HERETO AND THEIR
RESPECTIVE SUCCESSORS OR PERMITTED ASSIGNS, AND IT IS NOT THE INTENTION OF THE
PARTIES TO CONFER THIRD-PARTY BENEFICIARY RIGHTS, AND THIS AGREEMENT DOES NOT
CONFER ANY SUCH RIGHTS, UPON ANY OTHER PERSON OTHER THAN ANY PERSON ENTITLED TO
INDEMNITY AS DESCRIBED IN ARTICLE 7.


9.8           NO ASSIGNMENT; BINDING EFFECT.  NEITHER THIS AGREEMENT NOR ANY
RIGHT, INTEREST OR OBLIGATION HEREUNDER MAY BE ASSIGNED (BY OPERATION OF LAW OR
OTHERWISE) BY ANY PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTIES
AND ANY ATTEMPT TO DO SO WILL BE VOID.  SUBJECT TO THE PRECEDING SENTENCE, THIS
AGREEMENT IS BINDING UPON, INURES TO THE BENEFIT OF AND IS ENFORCEABLE BY THE
PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


9.9           CAPTIONS.  THE HEADINGS AND TABLE OF CONTENTS USED IN THIS
AGREEMENT HAVE BEEN INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND DO NOT DEFINE
OR LIMIT THE PROVISIONS HEREOF.

33


--------------------------------------------------------------------------------



9.10         INVALID PROVISIONS.  IF ANY PROVISION OF THIS AGREEMENT IS HELD TO
BE ILLEGAL, INVALID OR UNENFORCEABLE UNDER ANY PRESENT OR FUTURE LAW, AND IF THE
RIGHTS OR OBLIGATIONS OF ANY PARTY HERETO UNDER THIS AGREEMENT WILL NOT BE
MATERIALLY AND ADVERSELY AFFECTED THEREBY, (A) SUCH PROVISION WILL BE FULLY
SEVERABLE, (B) THIS AGREEMENT WILL BE CONSTRUED AND ENFORCED AS IF SUCH ILLEGAL,
INVALID OR UNENFORCEABLE PROVISION HAD NEVER COMPRISED A PART HEREOF, (C) THE
REMAINING PROVISIONS OF THIS AGREEMENT WILL REMAIN IN FULL FORCE AND EFFECT AND
WILL NOT BE AFFECTED BY THE ILLEGAL, INVALID OR UNENFORCEABLE PROVISION OR BY
ITS SEVERANCE HEREFROM AND (D) IN LIEU OF SUCH ILLEGAL, INVALID OR UNENFORCEABLE
PROVISION, THERE WILL BE ADDED AUTOMATICALLY AS A PART OF THIS AGREEMENT A
LEGAL, VALID AND ENFORCEABLE PROVISION AS SIMILAR IN TERMS TO SUCH ILLEGAL,
INVALID OR UNENFORCEABLE PROVISION AS MAY BE POSSIBLE.


9.11         GOVERNING LAW.  THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE DOMESTIC LAWS OF THE STATE OF NEVADA, WITHOUT GIVING EFFECT
TO ANY CHOICE OF LAW OR CONFLICT OF LAW PROVISION.


9.12         CONSTRUCTION.  THE PARTIES HERETO AGREE THAT THIS AGREEMENT IS THE
PRODUCT OF NEGOTIATION BETWEEN SOPHISTICATED PARTIES AND INDIVIDUALS, ALL OF
WHOM WERE REPRESENTED BY COUNSEL, AND EACH OF WHOM HAD AN OPPORTUNITY TO
PARTICIPATE IN AND DID PARTICIPATE IN, THE DRAFTING OF EACH PROVISION HEREOF. 
ACCORDINGLY, AMBIGUITIES IN THIS AGREEMENT, IF ANY, WILL NOT BE CONSTRUED
STRICTLY OR IN FAVOR OF OR AGAINST ANY PARTY HERETO BUT RATHER WILL BE GIVEN A
FAIR AND REASONABLE CONSTRUCTION WITHOUT REGARD TO THE RULE OF CONTRA
PROFERENTUM.


9.13         COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH WILL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.


9.14         SPECIFIC PERFORMANCE.  THE PARTIES HERETO AGREE THAT IRREPARABLE
DAMAGE WOULD OCCUR IN THE EVENT THAT SECTION 5.13 OF THIS AGREEMENT IS NOT
PERFORMED IN ACCORDANCE WITH ITS SPECIFIC TERMS OR WERE OTHERWISE BREACHED.  IT
IS AGREED THAT THE PARTIES WILL BE ENTITLED TO AN INJUNCTION OR INJUNCTIONS TO
PREVENT BREACHES OF SECTION 5.13 OF THIS AGREEMENT AND TO ENFORCE SPECIFICALLY
THE TERMS AND PROVISIONS THEREOF IN ANY COURT HAVING JURISDICTION, THIS BEING IN
ADDITION TO ANY OTHER REMEDY TO WHICH THEY ARE ENTITLED AT LAW OR IN EQUITY.

34


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

CaminoSoft Corp.

 

 

 

 

 

By:

/s/MICHAEL SKELTON

 

 

 

Name: Michael Skelton

 

 

Title: Chief Executive Officer

 

 

 

CC Merger Corp.

 

 

 

 

 

By:

/s/MICHAEL SKELTON

 

 

 

Name: Michael Skelton

 

 

Title: Chief Executive Officer

 

 

 

Shea Development Corp.

 

 

 

 

 

By:

/s/ FRANCIS E. WILDE

 

 

 

Name: Francis E. Wilde

 

 

Title: Chairman and CEO

 

35


--------------------------------------------------------------------------------